Case 3:20-cv-05671-JD Document 53-2 Filed 09/30/20 Page 1 of 64




                       EXHIBIT A
            Case
             Case3:20-cv-05671-JD
                   3:20-cv-05671-JD Document
                                     Document53-2
                                              1 Filed
                                                  Filed08/13/20
                                                        09/30/20 Page
                                                                  Page1 2ofof6364




1    Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    Christine A. Varney (pro hac vice pending)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice pending)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice pending)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice pending)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice pending)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700
13   Attorneys for Plaintiff Epic Games, Inc.
14
                              UNITED STATES DISTRICT COURT
15
                         NORTHERN DISTRICT OF CALIFORNIA
16
17
18   EPIC GAMES, INC., a Maryland
     Corporation,
19
                                     Plaintiff,    Case No. ___________________
20
21                       v.

22   GOOGLE LLC; GOOGLE IRELAND                   COMPLAINT FOR
     LIMITED; GOOGLE COMMERCE                     INJUNCTIVE RELIEF
23   LIMITED; GOOGLE ASIA PACIFIC
24   PTE. LIMITED; and GOOGLE
     PAYMENT CORP.,
25
26                               Defendants.
27
28
                Case
                 Case3:20-cv-05671-JD
                       3:20-cv-05671-JD Document
                                         Document53-2
                                                  1 Filed
                                                      Filed08/13/20
                                                            09/30/20 Page
                                                                      Page2 3ofof6364




1                                                 TABLE OF CONTENTS

2    PRELIMINARY STATEMENT ..................................................................................... 1

3    PARTIES........................................................................................................................ 10

4    JURISDICTION AND VENUE .................................................................................... 11

5    INTRADISTRICT ASSIGNMENT .............................................................................. 13

6    RELEVANT FACTS ..................................................................................................... 13

7    I.       Google Dominates the Merchant Market for Mobile Operating Systems. ......... 13

8             A.        The Merchant Market for Mobile Operating Systems .............................. 14

9                                Product Market Definition .............................................................. 14

10                               Geographic Market Definition ........................................................ 16

11            B.        Google’s Monopoly Power in the Merchant Market for Mobile OSs ...... 16

12   II.      Google Unlawfully Maintains a Monopoly in the Android Mobile App

13            Distribution Market. ............................................................................................ 19

14            A.        The Android App Distribution Market ..................................................... 20

15                               Product Market Definition .............................................................. 20

16                               Geographic Market Definition ........................................................ 22
17            B.        Google’s Monopoly Power in the Android App Distribution Market ...... 22
18            C.        Google’s Anti-Competitive Conduct Concerning the Android App
19                      Distribution Market ................................................................................... 26
20                               Google’s Conduct Toward OEMs .................................................. 26
21                               Google’s Conduct Toward App Distributors and Developers........ 28
22                               Google’s Conduct Toward Consumers ........................................... 30
23            D.        Anti-Competitive Effects in the Android App Distribution Market ......... 35
24   III.     Google Unlawfully Acquired and Maintains a Monopoly in the Android In-
25            App Payment Processing Market. ....................................................................... 36
26            A.        The Android In-App Payment Processing Market .................................... 37
27                               Product Market Definition .............................................................. 37
28                               Geographic Market Definition ........................................................ 39
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page3 4ofof6364




1            B.       Google’s Monopoly Power in the Android In-App Payment

2                     Processing Market ..................................................................................... 39

3            C.       Google’s Anti-Competitive Conduct Concerning the Android In-App

4                     Payment Processing Market ...................................................................... 40

5            D.       Anti-Competitive Effects in the Android In-App Payment Processing

6                     Market........................................................................................................ 41

7    COUNT 1: Sherman Act § 2 (Unlawful Monopoly Maintenance in the Android

8            App Distribution Market) .................................................................................... 43

9    COUNT 2: Sherman Act § 1 (Unreasonable restraints of trade concerning

10           Android App Distribution Market: OEMs) ........................................................ 44

11   COUNT 3: Sherman Act § 1 (Unreasonable restraints of trade concerning

12           Android App Distribution Market: DDA) .......................................................... 45

13   COUNT 4: Sherman Act § 2 (Unlawful Monopolization and Monopoly

14           Maintenance in the Android In-App Payment Processing Market) ................... 46

15   COUNT 5: Sherman Act § 1 (Unreasonable restraints of trade concerning

16           Android In-App Payment Processing Market) .................................................... 47
17   COUNT 6: Sherman Act § 1 (Tying Google Play Store to Google Play Billing)....... 49
18   COUNT 7: California Cartwright Act (Unreasonable restraints of trade in
19           Android App Distribution Market) ...................................................................... 50
20   COUNT 8: California Cartwright Act (Unreasonable restraints of trade in
21           Android App Distribution Market) ...................................................................... 51
22   COUNT 9: California Cartwright Act (Unreasonable restraints of trade in
23           Android In-App Payment Processing Market) .................................................... 53
24   COUNT 10: California Cartwright Act (Tying Google Play Store to Google Play
25           Billing) ................................................................................................................. 55
26   COUNT 11: California Unfair Competition Law ......................................................... 58
27   PRAYER FOR RELIEF ................................................................................................ 59
28
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4 5ofof6364




1                  Plaintiff Epic Games, Inc. (“Epic”), by its undersigned counsel, alleges,
2    with knowledge with respect to its own acts and on information and belief as to other
3    matters, as follows:
4                                      PRELIMINARY STATEMENT
5                  1.      In 1998, Google was founded as an exciting young company with a
6    unique motto: “Don’t Be Evil”. Google’s Code of Conduct explained that this
7    admonishment was about “how we serve our users” and “much more than that . . . it’s
8    also about doing the right thing more generally”.1 Twenty-two years later, Google has
9    relegated its motto to nearly an afterthought, and is using its size to do evil upon
10   competitors, innovators, customers, and users in a slew of markets it has grown to
11   monopolize. This case is about doing the right thing in one important area, the Android
12   mobile ecosystem, where Google unlawfully maintains monopolies in multiple related
13   markets, denying consumers the freedom to enjoy their mobile devices—freedom that
14   Google always promised Android users would have.
15                 2.      Google acquired the Android mobile operating system more than a
16   decade ago, promising repeatedly over time that Android would be the basis for an
17   “open” ecosystem in which industry participants could freely innovate and compete
18   without unnecessary restrictions.2 Google’s CEO, Sundar Pichai, represented in 2014
19
20
21
       1
22         Kate Conger, Google Removes ‘Don’t Be Evil’ Clause from Its Code of Conduct, Gizmodo
     (May 18, 2018), https://gizmodo.com/google-removes-nearly-all-mentions-of-dont-be-evil-from-
23   1826153393.
         2
           Google Blog, News and notes from Android team, The Benefits & Importance of Compatibility,
24   (Sept. 14, 2012), https://android.googleblog.com/2012/09/the-benefits-importance-of-
     compatibility.html (“We built Android to be an open source mobile platform freely available to anyone
25   wishing to use it . . . . This openness allows device manufacturers to customize Android and enable
     new user experiences, driving innovation and consumer choice.”); Stuart Dredge, Google’s Sundar
26   Pichai on wearable tech: ‘We’re just scratching the surface’, The Guardian (Mar. 9, 2014),
     https://www.theguardian.com/technology/2014/mar/09/google-sundar-pichai-android-chrome-sxsw
27   (“Android is one of the most open systems that I’ve ever seen”); Andy Rubin, Andy Rubin’s Email to
     Android Partners, The Wall Street Journal (Mar. 13, 2013), available at
28   https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-partners/?mod=WSJBlog (“At
     its core, Android has always been about openness”).

     Complaint for Injunctive Relief                    1
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5 6ofof6364




1    that Android “is one of the most open systems that I’ve ever seen”.3 And Andy Rubin,
2    an Android founder who is described by some as the “Father of Android”, said when he
3    departed Google in 2013 that “at its core, Android has always been about openness”.4
4    Since then, Google has deliberately and systematically closed the Android ecosystem to
5    competition, breaking the promises it made. Google’s anti-competitive conduct has
6    now been condemned by regulators the world over.
7                  3.      Epic brings claims under Sections 1 and 2 of the Sherman Act and
8    under California law to end Google’s unlawful monopolization and anti-competitive
9    restraints in two separate markets: (1) the market for the distribution of mobile apps to
10   Android users and (2) the market for processing payments for digital content within
11   Android mobile apps. Epic seeks to end Google’s unfair, monopolistic and anti-
12   competitive actions in each of these markets, which harm device makers, app
13   developers, app distributors, payment processors, and consumers.
14                 4.      Epic does not seek monetary compensation from this Court for
15   the injuries it has suffered. Epic likewise does not seek a side deal or favorable
16   treatment from Google for itself. Instead, Epic seeks injunctive relief that would deliver
17   Google’s broken promise: an open, competitive Android ecosystem for all users and
18   industry participants. Such injunctive relief is sorely needed.
19                 5.      Google has eliminated competition in the distribution of Android
20   apps using myriad contractual and technical barriers. Google’s actions force app
21   developers and consumers into Google’s own monopolized “app store”—the Google
22   Play Store. Google has thus installed itself as an unavoidable middleman for app
23   developers who wish to reach Android users and vice versa. Google uses this monopoly
24   power to impose a tax that siphons monopoly profits for itself every time an app
25
       3
26        Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
     Guardian (Mar. 9, 2014), https://www.theguardian.com/technology/2014/mar/09/google-sundar-
27   pichai-android-chrome-sxsw.
        4
          Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28   available at https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-
     partners/?mod=WSJBlog.

     Complaint for Injunctive Relief                    2
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page6 7ofof6364




1    developer transacts with a consumer for the sale of an app or in-app digital content.
2    And Google further siphons off all user data exchanged in such transactions, to benefit
3    its own app designs and advertising business.
4                  6.      If not for Google’s anti-competitive behavior, the Android
5    ecosystem could live up to Google’s promise of open competition, providing Android
6    users and developers with competing app stores that offer more innovation, significantly
7    lower prices and a choice of payment processors. Such an open system is not hard to
8    imagine. Two decades ago, through the actions of courts and regulators, Microsoft was
9    forced to open up the Windows for PC ecosystem. As a result, PC users have multiple
10   options for downloading software unto their computers, either directly from developers’
11   websites or from several competing stores. No single entity controls the ecosystem or
12   imposes a tax on all transactions. And Google, as the developer of software such as the
13   Chrome browser, is a direct beneficiary of this competitive landscape. Android users
14   and developers likewise deserve free and fair competition.
15                                           *     *       *
16                 7.      In today’s world, virtually all consumers and businesses stay
17   connected, informed, and entertained through smart mobile computing devices such as
18   smartphones and tablets. Mobile applications (“apps”) are innovative software products
19   that greatly contribute to those devices’ value. Consumers the world over use smart
20   mobile devices and mobile apps to video chat with friends, pay bills, stay current with
21   the news, listen to music, watch videos, play games, and more.
22                 8.      Epic develops and distributes entertainment apps for personal
23   computers, gaming consoles, and smart mobile devices. The most popular game Epic
24   currently makes is Fortnite, which has connected hundreds of millions of people in a
25   colorful virtual world where they meet, play, talk, compete, dance, and even attend
26   concerts and other cultural events.
27
28

     Complaint for Injunctive Relief                   3
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page7 8ofof6364




1
2
3
4
5
6
7
8
9
10
11
                   9.      Fortnite is free for everyone to download and play. To generate
12
     revenue, Epic offers users various in-app purchases of content for use within the app,
13
     such as digital avatars, costumes, dances, or other cosmetic enhancements.
14
15
16
17
18
19
20
21
22
23
24
25
26                 10.     In the first year after Fortnite was released in 2017, the game
27   attracted over 125 million players; in the years since, Fortnite has topped 350 million
28   players and has become a global cultural phenomenon.

     Complaint for Injunctive Relief                 4
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page8 9ofof6364




1                  11.     Similar to a PC or a Mac personal computer, smart mobile devices
2    use an “operating system” or “OS” to provide core device functionality and to enable
3    the operation of compatible programs. As with PCs, the commercial viability of an OS
4    for mobile devices (a “mobile OS”) depends on the availability of a large number of
5    compatible apps that cater to the preferences and needs of users.
6                  12.     Google controls the most ubiquitous OS used in mobile devices, the
7    Android OS. Android OS is used by billions of users the world over, and boasts nearly
8    3 million compatible apps.
9                  13.     Android is the only commercially viable OS that is widely available
10   to license by companies that design and sell smart mobile devices, known as original
11   equipment manufacturers (“OEMs”). Accordingly, when OEMs select a mobile OS to
12   install on their devices, they have only one option: Google’s Android OS. Google
13   therefore has monopoly power in the market for mobile operating systems that are
14   available for license by OEMs (the Merchant Market for Mobile Operating Systems
15   (infra Part I)).
16                 14.     Google has not been satisfied with its control of the Android OS.
17   Notwithstanding its promises to make Android devices open to competition, Google has
18   erected contractual and technological barriers that foreclose competing ways of
19   distributing apps to Android users, ensuring that the Google Play Store accounts for
20   nearly all the downloads of apps from app stores on Android devices. Google thus
21   maintains a monopoly over the market for distributing mobile apps to Android users,
22   referred to herein as the “Android App Distribution Market” (infra Part II).
23                 15.     For example, Google bundles the Google Play Store with a set of
24   other Google services that Android OEMs must have on their devices (such as Gmail,
25   Google Search, Google Maps, and YouTube) and conditions the licensing of those
26   services on an OEM’s agreement to pre-install the Google Play Store and to
27   prominently display it. Google then interferes with OEMs’ ability to make third-party
28   app stores or apps available on the devices they make. These restrictions effectively

     Complaint for Injunctive Relief                5
              Case
                Case
                   3:20-cv-05671-JD
                     3:20-cv-05671-JDDocument
                                      Document53-2
                                                1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page910
                                                                         of of
                                                                            6364




1    foreclose competing app stores—and even single apps—from what could be a primary
2    distribution channel.
3                  16.     Epic’s experience with one OEM, OnePlus, is illustrative. Epic
4    struck a deal with OnePlus to make Epic games available on its phones through an Epic
5    Games app. The Epic Games app would have allowed users to seamlessly install and
6    update Epic games, including Fortnite, without obstacles imposed by Google’s Android
7    OS. But Google forced OnePlus to renege on the deal, citing Google’s “particular[]
8    concern” about Epic having the ability to install and update mobile games while
9    “bypassing the Google Play Store”.
10                 17.     Another OEM, LG, told Epic that its contract with Google did not
11   allow it to enable the direct distribution of apps, and that the OEM could not offer any
12   functionality that would install and update Epic games except through the Google Play
13   Store.
14                 18.     Google also enforces anti-competitive restrictions against app
15   developers. Specifically, Google contractually prohibits app developers from offering
16   on the Google Play Store any app that could be used to download other apps, i.e., any
17   app that could compete with the Google Play Store in app distribution. And Google
18   further requires app developers to distribute their apps through the Google Play Store if
19   they wish to advertise their apps through valuable advertising channels controlled by
20   Google, such as ad placements on Google Search or on YouTube that are specially
21   optimized to advertise mobile apps.
22                 19.     Finally, Google stifles or blocks consumers’ ability to download app
23   stores and apps directly from developers’ websites. As anyone who has tried to
24   download directly on an Android device knows, it is significantly different than the
25   simple process available on a personal computer: directly downloading Fortnite on an
26   Android device can involve a dozen steps, requiring the user to change default settings
27   and bravely click through multiple dire warnings. And even if a persistent user manages
28   to install a competing app store, Google prevents such stores from competing on equal

     Complaint for Injunctive Relief                6
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page1011ofof6364




1    footing with the Google Play Store by blocking them from offering basic functions,
2    such as automatic updating of apps in the background, which is available for apps
3    downloaded from the Google Play Store.
4                   20.    Google engages in these anticompetitive acts to eliminate consumer
5    choice and competition in mobile app distribution. Google has no legitimate
6    justification for these restrictions. Google therefore has broken its promises that
7    Android would be an “open” ecosystem in which other participants could participate
8    fairly.
9                   21.    But Google does not stop at app distribution. Google also imposes
10   anti-competitive restrictions in the separate Market for Android In-app Payment
11   Processing (infra Part III).
12                  22.    App developers who sell digital content for consumption within the
13   app itself require seamless payment processing tools to execute purchases. App
14   developers, including Epic, may develop such payment processing tools internally or
15   use a host of payment processing tools offered by multiple competing third parties.
16                  23.    Google, however, ties distribution through its Google Play Store
17   with developers’ exclusive use of Google’s own payment processing tool, called
18   Google Play Billing, to process in-app purchases of digital content. Indeed, app
19   developers that distribute through the Google Play Store are even prohibited from
20   offering Android users the choice of additional payment processing options alongside
21   Google’s for digital content. And because Google has a monopoly in the Android App
22   Distribution Market, app developers cannot practically avoid this anti-competitive tie by
23   electing app distribution through an alternative channel.
24                  24.    The result is that in every in-app transaction for digital content, it is
25   Google, not the app developer, that collects the payment in the first instance. Google
26   then taxes the transaction at an exorbitant 30% rate, remitting the remaining 70% to the
27   developer who actually made the sale. This 30% commission is often ten times higher
28   than the price typically paid for the use of other electronic payment solutions.

     Complaint for Injunctive Relief                  7
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1112ofof6364




1                  25.     Moreover, through this tie, Google inserts itself as an intermediary
2    between each seller and each buyer for every purchase of digital content within the
3    Android ecosystem, collecting for itself the personal information of users, which Google
4    then uses to give an anti-competitive edge to its own advertising services and mobile
5    app development business.
6                  26.     But for Google’s monopolistic conduct, competing stores could offer
7    consumers and developers choice in distribution and payment processing. Indeed, Epic,
8    which distributes gaming apps through its own store to users of personal computers,
9    would open a store to compete with Google’s and offer developers more innovation and
10   more choice, including in payment processing. App developers would not have to pay
11   Google’s supra-competitive tax of 30%, as the price of distribution and payment
12   processing alike would be set by market forces rather than by Google’s fiat. Developers
13   could address any payment-related issues (such as refunds) directly with their own
14   customers rather than through Google. And users and developers, jointly, would get to
15   decide whether users’ data should be utilized for other purposes.
16                 27.     Google’s anti-competitive conduct has injured Epic, both as an app
17   developer and as a potential competitor in app distribution and payment processing.
18   Epic has repeatedly approached Google and asked to negotiate relief that would stop
19   Google’s unlawful and anti-competitive restrictions on app developers and consumers.
20   But Google would not budge.
21                 28.     Because of Google’s refusal to stop its ongoing anti-competitive and
22   unlawful conduct, on August 13, 2020, Epic began providing Fortnite players the choice
23   of using Epic’s own direct payment tool as an alternative to Google’s overpriced Billing
24   tool, sharing with players who chose to use Epic’s payment tool the resulting savings.
25
26
27
28

     Complaint for Injunctive Relief                 8
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1213ofof6364




1
2
3
4
5
6
7
8
9
10
11
12
13                 29.     In retribution, Google removed Fortnite from Google Play Store
14   listings, preventing new players from obtaining the game. Google also prevented
15   Android users who acquired Fortnite from the Google Play Store from obtaining app
16   updates they will need to continue playing with their friends and family.
17                 30.     Epic has publicly advocated for years that Google cease the anti-
18   competitive conduct addressed in this Complaint. Google refused to change its
19   industry-impacting conduct. Instead, Google offered to placate Epic by offering it
20   preferential terms on side deals, such as YouTube sponsorships and cloud services, if
21   Epic agreed to distribute Fortnite in the Google Play Store and acceded to Google’s
22   30% tax. Google has reached at least one preferential deal with another mobile game
23   developer, Activision Blizzard, and Epic believes that Google is using similar deals with
24   other companies to allow Google to keep its monopolistic behavior publicly
25   unchallenged. But Epic is not interested in any side deals that might benefit Epic alone
26   while leaving Google’s anti-competitive restraints intact; instead, Epic is focused on
27   opening up the Android ecosystem for the benefit of all developers and consumers.
28

     Complaint for Injunctive Relief                9
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1314ofof6364




1                  31.     Accordingly, Epic seeks injunctive relief in court. Google’s conduct
2    has caused and continues to cause Epic financial harm, but Epic is not bringing this case
3    to recover these damages; Epic is not seeking any monetary relief, but rather only an
4    order enjoining Google from continuing to impose its anti-competitive conduct on the
5    Android ecosystem.
6                                             PARTIES
7                  32.     Plaintiff Epic Games, Inc. is a Maryland corporation with its
8    principal place of business in Cary, North Carolina. Epic’s mission is “to create fun
9    games we want to play and to build the art and tools needed to bring those games to
10   life”. Epic was founded in 1991 by a college student named Tim Sweeney. Mr.
11   Sweeney ran Epic out of his parents’ basement and distributed, by mail, Epic’s first
12   commercial personal computer software, a game named ZZT. Since then, Epic has
13   developed several popular entertainment software products that can be played on an
14   array of platforms—such as personal computers, gaming consoles, and smart mobile
15   devices. Epic also creates and distributes the Unreal Engine, a powerful software suite
16   that allows competing game developers and others to create realistic three-dimensional
17   content, including video games, architectural recreations, television shows, and movies.
18   An Epic subsidiary also develops and distributes the popular Houseparty app, which
19   enables video chatting and social gaming on smart mobile devices and personal
20   computers. Worldwide, approximately 400 million users have signed up to play Epic
21   games, and each day 30 to 40 million individuals log into an Epic game.
22                 33.     Defendant Google LLC is a Delaware limited liability company with
23   its principal place of business in Mountain View, California. Google LLC is the
24   primary operating subsidiary of the publicly traded holding company Alphabet Inc. The
25   sole member of Google LLC is XXVI Holdings, Inc., a Delaware corporation with its
26   principal place of business in Mountain View, California. Google LLC contracts with
27   all app developers that distribute their apps through the Google Play Store and is
28

     Complaint for Injunctive Relief                10
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1415ofof6364




1    therefore a party to the anti-competitive contractual restrictions at issue in this
2    Complaint.
3                  34.     Defendant Google Ireland Limited (“Google Ireland”) is a limited
4    company organized under the laws of Ireland with its principal place of business in
5    Dublin, Ireland, and a subsidiary of Google LLC. Google Ireland contracts with all app
6    developers that distribute their apps through the Google Play Store and is therefore a
7    party to the anti-competitive contractual restrictions at issue in this Complaint.
8                  35.     Defendant Google Commerce Limited (“Google Commerce”) is a
9    limited company organized under the laws of Ireland with its principal place of business
10   in Dublin, Ireland, and a subsidiary of Google LLC. Google Commerce contracts with
11   all app developers that distribute their apps through the Google Play Store and is
12   therefore a party to the anti-competitive contractual restrictions at issue in this
13   Complaint.
14                 36.     Defendant Google Asia Pacific Pte. Limited (“Google Asia Pacific”)
15   is a private limited company organized under the laws of Singapore with its principal
16   place of business in Mapletree Business City, Singapore, and a subsidiary of Google
17   LLC. Google Asia Pacific contracts with all app developers that distribute their apps
18   through the Google Play Store and is therefore a party to the anti-competitive
19   contractual restrictions at issue in this Complaint.
20                 37.     Defendant Google Payment Corp. (“Google Payment”) is a
21   Delaware corporation with its principal place of business in Mountain View, California,
22   and a subsidiary of Google LLC. Google Payment provides in-app payment processing
23   services to Android app developers and Android users and collects a 30% commission
24   on many types of processed payments, including payments for apps sold through the
25   Google Play Store and in-app purchases made within such apps.
26                                     JURISDICTION AND VENUE
27                 38.     This Court has subject-matter jurisdiction over Epic’s federal
28   antitrust claims pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C.

     Complaint for Injunctive Relief                 11
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1516ofof6364




1    §§ 1331 and 1337. The Court has supplemental jurisdiction over Epic’s state law claims
2    pursuant to 28 U.S.C. § 1367. The Court also has subject-matter jurisdiction over the
3    state-law claims pursuant to 28 U.S.C. § 1332 based on the diversity of citizenships of
4    Plaintiff, on the one hand, and of Defendants, on the other, and the amount in
5    controversy exceeding $75,000.
6                  39.     This Court has personal jurisdiction over the Defendants. Google
7    LLC and Google Payment are headquartered in this District. All Defendants have
8    engaged in sufficient minimum contacts with the United States and have purposefully
9    availed themselves of the benefits and protections of United States and California law,
10   such that the exercise of jurisdiction over them would comport with due process
11   requirements. Further, the Defendants have consented to the exercise of personal
12   jurisdiction by this Court.
13                 40.     Each of the Defendants except Google Payment is party to a Google
14   Play Developer Distribution Agreement (the “DDA”) with Epic. Section 16.8 of the
15   DDA provides that the parties “agree to submit to the exclusive jurisdiction of the
16   federal or state courts located within the county of Santa Clara, California, to resolve
17   any legal matter arising from or relating to this Agreement”. Section 16.8 further
18   provides that “[a]ll claims arising out of or relating to this Agreement or Your
19   relationship with Google under this Agreement will be governed by the laws of the State
20   of California, excluding California’s conflict of laws provisions.” The claims addressed
21   in this Complaint relate to the DDA or to Epic’s relationship with Google under the
22   DDA, or in the alternative such claims arise out of the same nucleus of operative facts
23   as other claims as to which the Court may exercise personal jurisdiction over each
24   Defendant, so that the exercise of pendent personal jurisdiction would be proper.
25                 41.     Google Payment is party to a Google Payments—Terms of
26   Service—Seller Agreement with Epic. Section 11.3 of that Agreement provides that
27   “[t]he exclusive venue for any dispute related to this Agreement will be the state or
28   federal courts located in Santa Clara County, California, and each party consents to

     Complaint for Injunctive Relief                12
              Case
               Case3:20-cv-05671-JD
                     3:20-cv-05671-JD Document
                                       Document53-2
                                                1 Filed
                                                    Filed08/13/20
                                                          09/30/20 Page
                                                                    Page1617ofof6364




1    personal jurisdiction in these courts.” Section 11.3 further provides that “The laws of
2    California, excluding California’s choice of law rules, and applicable federal United
3    States laws will govern this Agreement.” The dispute between Google Payment and
4    Epic relates to the parties’ Agreement, or in the alternative Epic’s claims arise out of the
5    same nucleus of operative facts as other claims as to which the Court may exercise
6    personal jurisdiction over Google Payment, so that the exercise of pendent personal
7    jurisdiction would be proper.
8                  42.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
9    because Google LLC and Google Payment maintain their principal places of business in
10   the State of California and in this District, because a substantial part of the events or
11   omissions giving rise to Epic’s claims occurred in this District, and because, pursuant to
12   28 U.S.C. § 1391(c)(3), any Defendants not resident in the United States may be sued in
13   any judicial district and their joinder with others shall be disregarded in determining
14   proper venue. In the alternative, personal jurisdiction and venue also may be deemed
15   proper under Section 12 of the Clayton Antitrust Act, 15 U.S.C. § 22, because
16   Defendants may be found in or transact business in this District.
17                                INTRADISTRICT ASSIGNMENT
18                 43.     Pursuant to Civil Local Rule 3-2(c), this antitrust case shall not be
19   assigned to a particular Division of this District, but shall be assigned on a District-wide
20   basis.
21                                       RELEVANT FACTS
22   I.       Google Dominates the Merchant Market for Mobile Operating Systems.
23                 44.     To understand how Google effectively monopolizes the Android
24   App Distribution and Android In-App Payment Processing Markets, as described below
25   in Parts II and III, it is helpful to understand the background of smart mobile devices
26   and how Google effectively dominates the related Merchant Market for Mobile
27   Operating Systems through its control over the Android operating system.
28

     Complaint for Injunctive Relief                 13
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1718ofof6364




1           A.     The Merchant Market for Mobile Operating Systems
2                          Product Market Definition
3                  45.     Smart mobile devices are handheld, portable electronic devices that
4    can connect wirelessly to the internet and are capable of multi-purpose computing
5    functions, including, among other things, Internet browsing, using social media,
6    streaming video, listening to music, or playing games. Smart mobile devices include
7    smartphones and tablet computers. Many consumers may only have a smart mobile
8    device and no other computer. Such consumers are particularly hard-hit by Google’s
9    unlawful conduct in mobile-related markets.
10                 46.     Like laptop and desktop personal computers, mobile devices require
11   an operating system or “OS” that enables multi-purpose computing functionality. A
12   mobile OS, just like the OS of any computer, is a piece of software that provides basic
13   functionality to users of mobile devices such as button controls, touch commands,
14   motion commands, and the basic “graphical user interface”, which includes “icons” and
15   other visual elements representing actions that the user can take. A mobile OS also
16   manages the basic operations of a smart mobile device, such as cellular or WiFi
17   connectivity, GPS positioning, camera and video recording, speech recognition, and
18   other features. In addition, a mobile OS permits the installation and operation of mobile
19   apps that are compatible with the particular OS and facilitates their use of the device’s
20   OS-managed core functionality.
21                 47.     To ensure that every user can access the basic functions of a mobile
22   device “out of the box”, that is at the time he/she purchases the device, an OEM must
23   pre-install an OS on each device prior to its sale. This is similar to a personal computer
24   that comes pre-installed with Microsoft Windows for PC or Apple’s macOS for a Mac
25   computer. OEMs design mobile devices to ensure the device’s compatibility with a
26   particular OS the OEM chooses for a particular model of mobile device, so that the
27   device may utilize the capabilities of that OS. For OEMs, the process of implementing
28

     Complaint for Injunctive Relief                14
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1819ofof6364




1    a mobile OS requires significant time and investment, making switching to another
2    mobile OS difficult, expensive, and time-consuming.
3                  48.     The vast majority of OEMs do not develop their own OS and must
4    choose an OS that can be licensed for installation on smart mobile devices they design.
5    There is therefore a relevant Merchant Market for Mobile OSs comprising mobile OSs
6    that OEMs can license for installation on the smart mobile devices they manufacture.
7    The market does not include proprietary OSs that are not available for licensing, such as
8    Apple’s mobile OS, called iOS. Historically, the Merchant Market for Mobile OSs has
9    included the Android OS, developed by Google; the Tizen mobile OS, a partially open-
10   source mobile OS that is developed by the Linux Foundation and Samsung; and the
11   Windows Phone OS developed by Microsoft.
12                 49.     Some consumers continue to use cellular phones that do not have
13   multi-purpose, computing functions. These simple phones resemble older “flip
14   phones”, for example; they are not part of the smart mobile device category. These
15   phones do not support mobile apps such as Fortnite and are instead typically limited to
16   basic cellular functionality like voice calls and texting. The simple operating systems
17   on these phones, to the extent they exist, cannot support the wide array of features
18   supplied by the OSs on smart mobile devices and are not part of the Merchant Market
19   for Mobile OSs defined herein.
20                 50.     To the extent that electronic devices other than smart mobile devices
21   use operating systems, those OSs are not compatible with mobile devices, and therefore
22   are not included in the Merchant Market for Mobile OSs defined herein. For example,
23   computing devices that are not handheld and portable, that are not capable of multi-
24   purpose computing functions and/or that lack cellular connectivity—such as desktop
25   computers, laptops, or gaming consoles—are not considered to be “smart mobile
26   devices”. Gaming devices like Sony’s PlayStation 4 (“PS4”) and Microsoft’s Xbox are
27   physically difficult to transport, require a stable WiFi or wired connection to operate
28   smoothly, and require an external screen for the user to engage in game play. Thus,

     Complaint for Injunctive Relief                15
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page1920ofof6364




1    even if a gamer owns, for example, a dedicated, non-portable gaming console such as a
2    PS4, which connects to and enables gaming via his/her TV, he/she will not consider that
3    PS4 a reasonable substitute for a mobile device like a smartphone, nor would he/she
4    consider the version of any game created for his/her PS4 to substitute for the mobile app
5    version of such a game. That is because the portability (and typically for smartphones
6    the cellular connectivity) of the mobile devices enable the consumer to play mobile
7    games away from home or anywhere in the home. Indeed, for this reason, game
8    developers often distribute multiple versions of a game, each of which is programmed
9    for compatibility with a particular type of device and its operating system.
10                         Geographic Market Definition
11                 51.     OEMs license mobile OSs for installation on mobile devices
12   globally, excluding China. Google’s operations in China are limited, and it does not
13   make available many of its products for mobile devices sold within China. This is
14   based in part on legal and regulatory barriers to the distribution of mobile OS-related
15   software imposed by China. Further, while Google contractually requires OEMs
16   licensing Android outside of China not to sell any devices with competing Android-
17   compatible mobile OSs, it imposes no such restriction on devices sold within China.
18   Because the OEMs that sell Android mobile devices both within and outside China have
19   committed to this contractual restriction, such OEMs must sell, outside of China,
20   devices with Google’s Android OS. The geographic scope of the relevant Merchant
21   Market for Mobile OSs is therefore worldwide, excluding China.
22          B.     Google’s Monopoly Power in the Merchant Market for Mobile OSs
23                 52.     Google has monopoly power in the Merchant Market for Mobile
24   OSs through its Android OS. As determined by the European Commission during the
25   course of its investigation of Android, the Android OS, licensed to OEMs in relevant
26   respects by Google, is installed on over 95% of all mobile devices sold by OEMs
27   utilizing a merchant mobile OS. Indeed, Android OS is installed on nearly 75% of all
28   smart mobile devices sold by all OEMs, including even those OEMs that use a

     Complaint for Injunctive Relief               16
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2021ofof6364




1    proprietary mobile OS they developed exclusively for their own use (such as Apple’s
2    iOS).
3                  53.     A mobile ecosystem typically develops around one or more mobile
4    OSs, such as the Android OS. The “Android ecosystem” is a system of mobile products
5    (such as devices, apps and accessories) designed to be inter-dependent and compatible
6    with each other and the Android OS. Ecosystem participants include an array of
7    participating stakeholders, such as Google, OEMs that make Android-compatible
8    devices, developers of Android-compatible apps, Android app distribution platforms,
9    including app stores, the makers of ancillary hardware such as headphones or speakers,
10   cellular carriers, and others.
11                 54.     Mobile ecosystems benefit from substantial network effects—that is,
12   the more developers that design useful apps for a specific mobile OS, the more
13   consumers will be drawn to use the relevant OS for which those apps are designed; the
14   more consumers that use an OS, the more developers want to develop even more apps
15   for that OS. As determined in United States v. Microsoft, Inc., No. 98-1232 (D.D.C.),
16   new entrants into an operating system market thus face an “applications barrier to
17   entry”. An applications barrier to entry arises because a new operating system will be
18   desirable to consumers only if a broad array of software applications can run on it, but
19   software developers will find it profitable to create applications that run on an operating
20   system only if there is a large existing base of users.
21                 55.     To overcome this challenge and to attract app developers and users,
22   Google has continuously represented that Android is an “open” ecosystem and that any
23   ecosystem participant could create Android-compatible products without unnecessary
24   restrictions. Indeed, Google LLC’s CEO, Sundar Pichai, represented in 2014 that
25   Android “is one of the most open systems that I’ve ever seen”.5 And Andy Rubin, an
26
27     5
         Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
28   Guardian (Mar. 9, 2014), https://www.theguardian.com/technology/2014/mar/09/google-sundar-
     pichai-android-chrome-sxsw.

     Complaint for Injunctive Relief                   17
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2122ofof6364




1    Android founder who is described by some as the “Father of Android”, said when he
2    departed Google in 2013 that “at its core, Android has always been about openness”.6
3                  56.     But the reality is quite different. Despite these claims of openness,
4    Google has now effectively closed the Android ecosystem through its tight control of
5    the Android OS. And, as the dominant OS licensor, Google now benefits from these
6    substantial network effects which makes participation on its platform a “must-have”
7    market for developers.
8                  57.     As further described below, Google uses the Android OS to restrict
9    which apps and app stores OEMs are permitted to pre-install on the devices they make
10   and to impose deterrents to the direct distribution of competing app stores and apps to
11   Android users, all at the expense of competition in the Android ecosystem.
12                 58.     Because of Google’s monopoly power in the Merchant Market for
13   Mobile OSs, OEMs, developers and users cannot avoid such effects by choosing
14   another mobile OS. OEMs such as ZTE and Nokia have stated that other non-
15   proprietary OSs are poor substitutes for the Android OS and are not a reasonable
16   alternative to licensing the Android OS. One important reason is that other mobile OSs
17   presently do not support many high-quality and successful mobile apps, which
18   consumers find essential or valuable when choosing a mobile device. These
19   circumstances have biased consumers against the purchase of mobile devices with non-
20   proprietary mobile OSs other than Android OS. OEMs thus have no choice but to agree
21   to Google’s demands because it is critical that they be able to offer a popular mobile OS
22   and corresponding ecosystem to consumers who are choosing which mobile device to
23   purchase.
24
25
26
27     6
         Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28   available at https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-
     partners/?mod=WSJBlog.

     Complaint for Injunctive Relief                  18
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2223ofof6364




1    II.    Google Unlawfully Maintains a Monopoly in the Android Mobile App
            Distribution Market.
2
                   59.     Mobile apps make mobile devices more useful and valuable because
3
     they add functionality to the mobile device that caters to the specific interests of each
4
     mobile device user. For example, they facilitate video chats with friends and family,
5
     banking online, shopping, job hunting, photo editing, reading digital news sources,
6
     editing documents, or playing a game like Fortnite. Many workers use their smart
7
     mobile device to check work schedules, access company email, or use other employer
8
     software while outside the workplace. For many consumers, a smartphone or tablet is
9
     the only way to access these functions, because the consumer does not own a personal
10
     computer or because the consumer can only access the Internet using a cellular
11
     connection. But even when a consumer can perform the same or similar functions on a
12
     personal computer, the ability to access apps “on the go” using a handheld, portable
13
     device remains valuable and important.
14
                   60.     Whereas some apps may be pre-installed by OEMs, OEMs cannot
15
     anticipate all the various apps a specific consumer may desire to use. Moreover, many
16
     consumers have different preferences as to which apps they want, and it would be
17
     undesirable for OEMs to load the devices they sell with unwanted apps that take up
18
     valuable space on the mobile device. And many apps that consumers may ultimately
19
     use on their device will be developed after they buy the device. Accordingly,
20
     consumers who seek to add new functionalities to a mobile device and customize the
21
     device for their own use need to obtain and install mobile apps themselves after
22
     purchasing their device. Currently, on Android devices, this is done most often through
23
     the Google Play Store, Google’s own “app store”. The Google Play Store is a digital
24
     portal set up by Google and through which mobile apps can be browsed, searched for,
25
     purchased (if necessary), and downloaded by a consumer. App stores such as the
26
     Google Play Store, alongside several other ways by which apps can be distributed to the
27
     hundreds of millions of consumers using Android-based mobile devices, comprise the
28
     Android App Distribution Market, defined below.

     Complaint for Injunctive Relief               19
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2324ofof6364




1                   61.    Through various anti-competitive acts and unlawful restraints on
2    competition, Google has maintained a monopoly in the Android Mobile App
3    Distribution market, causing ongoing harm to competition and injury to OEMs, app
4    distributors, app developers, and consumers. Google’s restraints of trade belie
5    representations Google currently makes to developers that “as an open platform,
6    Android is about choice” and that app developers “can distribute [their] Android apps to
7    users in any way [they] want, using any distribution approach or combination of
8    approaches that meets [their] needs”, including by allowing users to directly download
9    apps “from a website” or even by “emailing them directly to consumers”.7
10          A.      The Android App Distribution Market
11                         Product Market Definition
12                  62.    There is a relevant market for the distribution of apps compatible
13   with the Android OS to users of mobile devices (the “Android App Distribution
14   Market”). This Market is comprised of all the channels by which mobile apps may be
15   distributed to the hundreds of millions of users of mobile devices running the Android
16   OS. The Market primarily includes Google’s dominant Google Play Store, with smaller
17   stores, such as Samsung’s Galaxy Store and Aptoide, trailing far behind. Nominally
18   only, the direct downloading of apps without using an app store (which Google
19   pejoratively describes as “sideloading”) is also within this market.
20                  63.    App stores allow consumers to easily browse, search for, access
21   reviews on, purchase (if necessary), download, and install mobile apps, using the mobile
22   device itself and an Internet connection. OEMs find it commercially unreasonable to
23   ship a smart mobile device to a consumer without at least one app store installed, as a
24   consumer’s ability to obtain new mobile apps is an important part of the value provided
25   by smart mobile devices.
26
27      7
          Google Play Developers Page, Alternative distribution options,
28   https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed June 7,
     2020).

     Complaint for Injunctive Relief                      20
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2425ofof6364




1                  64.     App stores are OS-specific, meaning they distribute only apps that
2    are compatible with the specific mobile OS on which the app store is used. A consumer
3    who has a mobile device running the Android OS cannot use apps created for a different
4    mobile operating system. An owner of an Android OS device will use an Android
5    compatible app store, and such app stores distribute only Android-compatible mobile
6    apps. That consumer may not substitute an Android app store with, for example,
7    Apple’s App Store, as that app store is not available on Android devices, is not
8    compatible with the Android OS, and does not offer apps that are compatible with the
9    Android OS. Non-Android mobile app distribution platforms—such as the Windows
10   Mobile Store used on Microsoft’s Windows Mobile OS or the Apple App Store used on
11   Apple iOS devices—cannot substitute for Android-specific app distribution platforms,
12   and they are therefore not part of the Android App Distribution Market defined herein.
13                 65.     Likewise, stores distributing personal computer or gaming console
14   software are not compatible with the Android OS and do not offer Android-compatible
15   apps: the Epic Games Store distributes software compatible with personal computers,
16   the Microsoft Store for Xbox distributes software compatible with the Xbox game
17   consoles, and the PlayStation Store distributes software compatible with the PlayStation
18   game consoles. A user cannot download mobile apps for use on his/her Android device
19   by using such non-Android OS, non-mobile software distribution platforms. They
20   therefore are not part of the Android App Distribution Market.
21                 66.     The same is true even when an app or game, like Fortnite, is
22   available for different types of platforms running different operating systems, because
23   only the OS-compatible version of that software can run on a specific type of device or
24   computer. Accordingly, as a commercial reality, an app developer that wishes to
25   distribute mobile apps for Android mobile devices must develop an Android-specific
26   version of the app and avail itself of the Android App Distribution Market.
27                 67.     In the alternative only, the Android App Distribution Market is a
28   relevant, economically distinct sub-market of a hypothetical broader antitrust market for

     Complaint for Injunctive Relief                21
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2526ofof6364




1    the distribution of mobile apps to users of all mobile devices, whether Android or
2    Apple’s iOS.
3                          Geographic Market Definition
4                  68.     The geographic scope of the Android App Distribution Market is
5    worldwide, excluding China. Outside of China, app distribution channels, including app
6    stores, are developed and distributed on a global basis; OEMs, in turn, make app stores,
7    such as the Google Play Store, available on Android devices on a worldwide basis
8    (except in China). China is excluded from the relevant market because legal and
9    regulatory barriers prevent the operation of many global app stores, including the
10   Google Play Store, within China. Additionally, app stores prevalent in China are not
11   available, or have little presence, outside of China.
12          B.     Google’s Monopoly Power in the Android App Distribution Market
13                 69.     Google has monopoly power in the Android App Distribution
14   Market.
15                 70.     Google’s monopoly power can be demonstrated by, among other
16   things, Google’s massive market share in terms of apps downloaded. The European
17   Commission determined that, within the Market, more than 90% of app downloads
18   through app stores have been done through the Google Play Store. Indeed, although app
19   stores for merchant mobile OSs other than Android are not included in the Android App
20   Distribution Market, the European Commission found that the only such app store with
21   any appreciable presence was the Windows Mobile Store, which was compatible with
22   the Windows Mobile OS. The Commission determined that even if the Windows
23   Mobile Store share was included in the market, the Google Play Store would still have
24   had a market share greater than 90%.
25                 71.     Other existing Android mobile app stores do not discipline Google’s
26   exercise of monopoly power in the Android App Distribution Market. No other app
27   store is able to reach nearly as many Android users as the Google Play Store.
28   According to the European Commission, the Google Play Store is pre-installed by

     Complaint for Injunctive Relief                22
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2627ofof6364




1    OEMs on practically all Android mobile devices sold outside of China. As a result, no
2    other Android app store comes close to that number of pre-installed users. With the
3    exception of app stores designed for and installed only on mobile devices sold by those
4    respective OEMs, such as Samsung Galaxy Apps and the LG Electronics App Store, no
5    other Android app store is pre-installed on more than 10% of Android devices, and
6    many have no appreciable market penetration at all. Aptoide, for example, is an
7    Android app store that claims to be the largest “independent” app store outside of China,
8    but it comes pre-installed on no more than 5% of Android mobile devices.
9                  72.     Because of Google’s success in maintaining its monopoly in Android
10   app distribution, there is no viable substitute to distributing Android apps through the
11   Google Play Store. As a result, the Google Play Store offers over 3 million apps,
12   including all of the most popular Android apps, compared to just 700,000 apps offered
13   by Aptoide, the Android app store with the next largest listing. The Google Play Store
14   thereby benefits from ongoing network effects based on the large number of
15   participating app developers and users. The large number of apps attracts large numbers
16   of users, who value access to a broad range of apps, and the large number of users
17   attract app developers who wish to access more Android users. Android OEMs too find
18   it commercially unreasonable to make and sell phones without the Google Play Store,
19   and they view other app stores as poor substitutes for the Google Play Store because of
20   the lower number and lesser quality of apps they offer.
21                 73.     As further proof of its monopoly power, Google imposes a supra-
22   competitive commission of 30% on the price of apps purchased through the Google Play
23   Store, which is a far higher commission than would exist under competitive conditions.
24                 74.     Furthermore, Google’s monopoly power in app distribution is not
25   constrained by competition at the smart mobile device level because Android device
26   users face significant switching costs and lock-in to the Android ecosystems that serves
27   to protect Google’s monopoly power, and consumers are unable to account for Google’s
28   anticompetitive conduct when they purchase a smart mobile device.

     Complaint for Injunctive Relief               23
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2728ofof6364




1                  75.     First, consumers are deterred from leaving the Android ecosystem
2    due to the difficulty and costs of switching. Consumers choose a smartphone based in
3    part on the OS that comes pre-installed on that device and the ecosystem in which the
4    device participates (in addition to a bundle of other features, such as price, battery life,
5    design, storage space, and the range of available apps and accessories). Once a
6    consumer has selected a smartphone, the consumer cannot replace the mobile OS that
7    comes pre-installed on it with an alternative mobile OS. Rather, a consumer who
8    wishes to change the OS must purchase a new smartphone entirely. In addition, mobile
9    OSs have different designs, controls, and functions that consumers must learn to
10   navigate. Over time, consumers who use Android devices learn to operate efficiently on
11   the Android OS. For example, the Android OS layout differs from iOS in a wide range
12   of functions, including key features such as searching and installing “widgets” on the
13   phone, organizing and searching the phone’s digital content, configuring control center
14   settings, and organizing photos. The cost of learning to use a different mobile OS is
15   part of consumers’ switching costs.
16                 76.     Second, switching from Android devices may also result in a
17   significant loss of personal and financial investment that consumers put into the
18   Android ecosystem. Because apps, in-app content and many other products are
19   designed for or are only compatible with a particular mobile OS, switching to a new
20   mobile OS may mean losing access to such products or to data. Even if versions of such
21   apps and products are available within the new ecosystem chosen by the consumer, the
22   consumer would have to go through the process of downloading them again onto the
23   new devices and may have to purchase them anew. As a result, the consumer may be
24   forced to abandon his or her investment in at least some of those apps, along with any
25   purchased in-app content and consumer-generated data on those apps.
26                 77.     Third, consumers are not able to avoid the switching costs and lock-
27   in to the Android OS ecosystem by acquiring more information prior to the purchase of
28   the Android device. The vast majority of mobile device consumers have no reason to

     Complaint for Injunctive Relief                24
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2829ofof6364




1    inquire, and therefore do not know about, Google’s anticompetitive contractual
2    restraints and policies. Furthermore, these consumers rationally do not give much
3    weight to Google’s anticompetitive conduct and anticompetitive fees when deciding
4    whether to switch from an Android device. Consumers consider many features when
5    deciding which smartphone or tablet to purchase, including design, brand, processing
6    power, battery life, functionality and cellular plan. These features are likely to play a
7    substantially larger role in a consumer’s decision as to which smart mobile device to
8    purchase than Google’s anticompetitive conduct in the relevant markets, particularly
9    given that a consumer may consider the direct monetary cost of Google’s conduct to be
10   small relative to the price of smart mobile devices, if the consumer is even aware of the
11   conduct or assigns it such a cost at all. For example, over time a typical Android user
12   may make multiple small purchases of paid apps and in-app digital content—
13   accumulating to $100 or less annually—but may spend several hundreds of dollars at
14   once to purchase an Android smart mobile device.
15                 78.     Consumers are also unable to determine the “lifecycle price” of
16   devices—i.e., to accurately assess at the point of purchase how much they will end up
17   spending in total (including on the device and all apps and in-app purchases) for the
18   duration of their ownership of the device. Consumers cannot know in advance of
19   purchasing a device all of the apps or in-app content that they may want to purchase
20   during the usable lifetime of the device. Consumers’ circumstances may change.
21   Consumers may develop new interests. They may learn about new apps or in-app
22   content that becomes available only after purchasing a device. New apps and in-app
23   content will continue to be developed and marketed after a consumer purchases a
24   smartphone or tablet. All of these factors may influence the amount of consumers’ app
25   and in-app purchases. Because they cannot know or predict all such factors when
26   purchasing mobile devices, consumers are unable to calculate the lifecycle prices of the
27   devices. This prevents consumers from effectively taking Google’s anticompetitive
28   conduct into account when making mobile device purchasing decisions.

     Complaint for Injunctive Relief                25
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page2930ofof6364




1                  79.     Because consumers face substantial switching costs and lock-in to
2    the Android OS, developers can only gain access to these users by also participating in
3    the Android ecosystem. Thus, developers face an even greater cost in not participating
4    in the Android ecosystem—loss of access to hundreds of millions of Android OS users.
5           C.   Google’s Anti-Competitive Conduct Concerning the Android App
                 Distribution Market
6
                   80.     Google has willfully and unlawfully maintained its monopoly in the
7
     Android App Distribution Market through a series of related anti-competitive acts that
8
     have foreclosed competing ways of distributing apps to Android users.
9
                           Google’s Conduct Toward OEMs
10
                   81.     Google imposes anti-competitive constraints on Android OEMs
11
     based on their need for access to a viable Android app store and other important services
12
     provided by Google.
13
                   82.     First, Google conditions OEMs’ licensing of the Google Play Store,
14
     as well as other essential Google services and the Android trademark, on OEMs’
15
     agreements to provide the Google Play Store with preferential treatment compared to
16
     any other competing app store. Specifically, to access the Google Play Store, Android
17
     OEMs (which, as noted above, comprise virtually all OEMs that obtain an OS on the
18
     merchant market) have signed a Mobile Application Distribution Agreement
19
     (“MADA”) with Google. A MADA confers a license to a bundle of products
20
     comprising proprietary Google apps, Google-supplied services necessary for
21
     functioning of mobile apps, and the Android trademark. Through its MADAs with
22
     Android OEMs, Google requires OEMs to locate the Google Play Store on the “home
23
     screen”8 of each mobile device. Android OEMs must further pre-install up to 30
24
     Google mandatory apps and must locate these apps on the home screen or on the next
25
     screen, occupying valuable space on each user’s mobile device that otherwise could be
26
     occupied by competing app stores and other services. These requirements ensure that
27
       8
28       The default “home screen” is the default display, prior to any changes made by users, that appears
     without scrolling when the device is in active idle mode (i.e., is not turned off or in sleep mode).

     Complaint for Injunctive Relief                     26
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3031ofof6364




1    the Google Play Store is the most visible app store any user encounters and place any
2    other app store at a significant disadvantage.
3                  83.     Absent this restraint, OEMs could pre-install and prominently
4    display alternative app stores to the purchasers of some or all of their mobile devices,
5    allowing competing app stores the ability to vie for prominent placement on Android
6    devices, increased exposure to consumers and, as a result, increased ability to attract app
7    developers to their store. As an app distributor, Epic could and would negotiate with
8    OEMs to offer a prominently displayed app store containing Fortnite and other games,
9    allowing Epic to reach more mobile users.
10                 84.     Second, Google interferes with OEMs’ ability to distribute Android
11   app stores and apps directly to consumers outside the Google Play Store. Some OEMs
12   may choose to compete for buyers by offering mobile devices that provide easy access
13   to additional mobile app stores and apps. For example, an OEM may pre-install an icon
14   corresponding to an app store or app on the device before it is sold to consumers. Even
15   when an OEM would want to make mobile apps available to consumers in this way,
16   Google imposes unjustified and pretextual warnings about the security of installing the
17   app, even though the consumer is choosing to install the app in full awareness of its
18   source.
19                 85.     Epic recently reached an agreement with OnePlus, an OEM, to allow
20   users of OnePlus mobile devices to seamlessly install Fortnite and other Epic games by
21   touching an Epic Games app on their devices—without encountering any obstacles
22   imposed by the Android OS. In conjunction with this agreement, Epic designed a
23   version of Fortnite for certain OnePlus devices that delivers a state-of-the-art framerate
24   (the frequency at which consecutive images appear on the device’s screen), providing an
25   even better gameplay experience for Fortnite players. Although the original agreement
26   between Epic and OnePlus contemplated making this installation method available
27   worldwide, Google demanded that OnePlus not implement its agreement with Epic with
28   the limited exception of mobile devices sold in India. OnePlus informed Epic that

     Complaint for Injunctive Relief                  27
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3132ofof6364




1    Google was “particularly concerned that the Epic Games app would have ability to
2    potentially install and update multiple games with a silent install bypassing the Google
3    Play Store”.9 Further, any waiver of Google’s restriction “would be rejected due to the
4    Epic Games app serving as a potential portfolio of games and game updates”. As a
5    result, OnePlus mobile device users in India can install Epic games seamlessly without
6    using the Google Play Store, while users outside India cannot.
7                    86.    Another OEM, LG, also told Epic that it had a contract with Google
8    “to block side downloading off Google Play Store this year”, but that the OEM could
9    “surely” make Epic games available to consumers if the Google Play Store were used.
10   Google prevented LG from pre-installing the Epic Games app on LG devices.
11                   87.    In the absence of this conduct, Epic could and would negotiate with
12   OEMs to make Fortnite and other Epic games directly available to consumers, free from
13   Google’s anti-competitive restraints. OEMs could then compete for the sale of mobile
14   devices based in part on the set of apps offered on the OEMs’ devices. But Google
15   forecloses alternative ways of distributing Android apps other than through its own
16   monopolized app store, harming competition among OEMs and among app developers,
17   to the detriment of consumers.
18                          Google’s Conduct Toward App Distributors and Developers
19                   88.    Google imposes anti-competitive restrictions on competing app
20   distributors and developers that further entrench its monopoly in Android App
21   Distribution.
22                   89.    First, Google prevents app distributors from providing Android users
23   ready access to competing app stores. Specifically, even though competitive app stores
24   themselves are mobile apps that could easily be distributed through the Google Play
25   Store, Google prohibits the distribution of any competing app store through the Google
26   Play Store, without any technological or other justification.
27      9
          A “silent install” is an installation process free of the dire security warnings that Google triggers
28   when apps are directly downloaded, such as the “one touch” process on which Epic and OnePlus had
     agreed.

     Complaint for Injunctive Relief                       28
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3233ofof6364




1                  90.     Google imposes this restraint through provisions of the Google Play
2    Developer Distribution Agreement (“DDA”), which Google requires all app developers
3    to sign before they can distribute their apps through the Google Play Store. Each of the
4    Defendants, except Google Payment, is a party to the DDA.
5                  91.     Section 4.5 of the DDA provides that developers “may not use
6    Google Play to distribute or make available any Product that has a purpose that
7    facilitates the distribution of software applications and games for use on Android
8    devices outside of Google Play.” The DDA further reserves to Google the right to
9    remove and disable any Android app that it determines violates this requirement. The
10   DDA is non-negotiable, and developers that seek access to Android users through the
11   Google Play Store must accept Google’s standardized contract of adhesion.
12                 92.     In the absence of these unlawful restraints, competing app
13   distributors could allow users to replace or supplement the Google Play Store on their
14   devices with competing app stores, which users could easily download and install
15   through the Google Play Store. App stores could compete and benefit consumers by
16   offering lower prices and innovative app store models, such as app stores that are
17   curated to specific consumers’ interests—e.g., an app store that specializes in games or
18   an app store that only offers apps that increase productivity. Without Google’s unlawful
19   restraints, additional app stores would provide additional platforms on which more apps
20   could be featured, and thereby, discovered by consumers. Epic has been damaged
21   through its inability to provide a competing app store (as it does on personal computers)
22   and by the loss of the opportunity to reach more Android users directly in the ways that
23   personal computers allow developers to reach consumers without artificial constraints.
24                 93.     Second, Google conditions app developers’ ability to effectively
25   advertise their apps to Android users on being listed in the Google Play Store.
26   Specifically, Google markets an App Campaigns program that, as Google says, allows
27   app developers to “get your app into the hands of more paying users” by “streamlin[ing]
28   the process for you, making it easy to promote your apps across Google’s largest

     Complaint for Injunctive Relief                29
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3334ofof6364




1    properties”. This includes certain ad placements on Google Search, YouTube, Discover
2    on Google Search, and the Google Display Network, and with Google’s “search
3    partners”, that are specially optimized for the advertising of mobile apps. However, in
4    order to access this valuable advertising space through the App Campaigns program,
5    Google requires that app developers list their app in either the Google Play Store (to
6    reach Android users) or in the Apple App Store (to reach Apple iOS users). This
7    conduct further entrenches Google’s monopoly in Android App Distribution by
8    coercing Android app developers to list their apps in the Google Play Store or risk
9    losing access to a great many Android users they could otherwise advertise to but for
10   Google’s restrictions.
11                         Google’s Conduct Toward Consumers
12                 94.     Google directly and anti-competitively restricts the manner in which
13   consumers can discover, download and install mobile apps and app stores. Although
14   Google nominally allows consumers to directly download and install Android apps and
15   app stores—a process that Google pejoratively describes as “sideloading”—Google has
16   ensured, through a series of technological impediments imposed by the Android OS,
17   that direct downloading remains untenable for most consumers.
18                 95.     But for Google’s anticompetitive acts, Android users could freely
19   download apps from developers’ websites, rather than through an app store, just as they
20   might do on a personal computer. There is no reason that downloading and installing an
21   app on a mobile device should differ from downloading and installing software on a
22   personal computer. Millions of personal computer users download and install software
23   directly every day, such as Google’s own Chrome browser or Adobe’s Acrobat Reader.
24   Personal computer users do this easily and safely.
25                 96.     Direct downloading on Android mobile devices, however, differs
26   dramatically. Google ensures that the Android process is technically complex,
27   confusing and threatening, filled with dire warnings that scare most consumers into
28   abandoning the lengthy process. For example, depending on the version of Android

     Complaint for Injunctive Relief                30
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3435ofof6364




1    running on a mobile device, downloading and installing Fortnite on an Android device
2    could take as many as 16 steps or more, including requiring the user to make changes to
3    the device’s default settings and manually granting various permissions while being
4    warned that doing so is dangerous. Below are the myriad steps an average Android user
5    has to go through in order to download and install Fortnite directly from Epic’s secure
6    servers.
7
8
9
10
11
12
13
14
15
16
17
                   97.     Below are two of the intimidating messages and warnings about the
18
     supposed danger of directly downloading and installing apps that consumers encounter
19
     during this process.
20
21
22
23
24
25
26
27
28

     Complaint for Injunctive Relief               31
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3536ofof6364




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                 98.     As if this slog through warnings and threats were not enough to
16   ensure the inferiority of direct downloading as a distribution method for Android apps,
17   Google denies downloaded apps the permissions necessary to be seamlessly updated in
18   the background—instead allows such updates only for apps downloaded via Google
19   Play Store. The result is that consumers must manually approve every update of a
20   “sideloaded” app. In addition, depending on the OS version and selected settings, such
21   updates may require users to go through many of the steps in the downloading process
22   repeatedly, again triggering many of the same warnings. This imposes onerous
23   obstacles on consumers who wish to keep the most current version of an app on their
24   mobile device and further drives consumers away from direct downloading and toward
25   Google’s monopolized app store.
26                 99.     Further, under the guise of offering protection from malware, Google
27   further restricts direct downloading. When Google deems an app “harmful”, Google
28   may prevent the installation of, prompt a consumer to uninstall, or forcibly remove the


     Complaint for Injunctive Relief                32
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3637ofof6364




1    app from a consumer’s device. And direct downloading has been prevented entirely on
2    the Android devices that are part of Google’s so-called Advanced Protection Program
3    (“APP”). Consumers who have enrolled in APP are unable to directly download apps;
4    their Android device can only download apps distributed in the Google Play Store or in
5    another pre-installed app store that Google has pre-approved for an OEM to offer on its
6    devices. App developers therefore cannot reach APP users unless they first agree to
7    distribute their apps through the Google Play Store or through a separate Google-
8    approved, OEM-offered app store, where available. Google’s invocation of security is
9    an excuse to further strangle an app developer’s ability to reach Android users, as shown
10   by a comparison to personal computers, where users can securely purchase and
11   download new software without being limited to a single software store owned or
12   approved by the user’s anti-virus software vendor.
13                 100. Direct downloading is also nominally available to competing app
14   distributors who seek to distribute competing Android app stores directly to consumers.
15   However, the same restrictions Google imposes on the direct downloading of apps apply
16   to the direct downloading of app stores. Indeed, Google Play Protect has flagged at
17   least one competing Android app store, Aptoide, as “harmful”, further hindering
18   consumers’ ability to access a competing app store.
19                 101. And apps downloaded from “sideloaded” app stores, like apps
20   directly downloaded from a developer’s website, may not be automatically uploaded in
21   the background. Thus, direct downloading is not a viable way for app stores to reach
22   Android users, any more than it is a viable alternative for single apps; the only
23   difference is that the former do not have any alternative, ensuring the latter are forced
24   into the Google Play Store.
25                 102. But for Google’s restrictions on direct downloading, Epic and other
26   app distributors and developers could try to directly distribute their stores and apps to
27   those consumers who would be open to a process outside an established app store. But
28   as explained above, Google makes direct downloading substantially and unnecessarily

     Complaint for Injunctive Relief               33
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3738ofof6364




1    difficult, and in some cases prevents it entirely, further narrowing this already narrow
2    alternative distribution channel.
3                   103. There is no legitimate reason for Google’s conduct. Indeed, for
4    decades the users of personal computers have been able to install software acquired
5    from various sources without being deterred by anything like the obstacles erected by
6    Google. Now, a user can navigate to the Internet webpage sponsored by the developer
7    of software he/she desires, click once or twice to download and install an application,
8    and be up and running, often in a matter of minutes. The operating systems used by
9    personal computers efficiently facilitate this download and installation (unlike Android),
10   and security screening is conducted by a neutral security software operating in the
11   background, allowing users to download software from any source they choose (unlike
12   Android).
13                  104. Google’s anti-competitive and unjustified restrictions on distributing
14   apps through any means other than its own app store contradict its own claims that
15   Android app developers can “us[e] any distribution approach or combination of
16   approaches that meets your needs”, and that developers can even provide consumers
17   “apps from a website or [by] emailing them directly to users.”10 In reality, Google
18   specifically prevents app developers from effectively availing themselves of alternative
19   distribution channels that it touts today.
20                  105. Through these anti-competitive acts, including contractual provisions
21   and exclusionary obstacles, Google has willfully obtained a near-absolute monopoly
22   over Android mobile app distribution. Google Play Store downloads have accounted for
23   more than 90% of downloads through Android app stores, dwarfing other available
24   distribution channels.
25
26
27      10
           Google Play Developers Page, Alternative distribution options,
28   https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed June 7,
     2020).

     Complaint for Injunctive Relief                      34
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page3839ofof6364




1           D.     Anti-Competitive Effects in the Android App Distribution Market
2                  106. Google’s anti-competitive conduct forecloses competition in the
3    Android App Distribution Market, affects a substantial volume of commerce in this
4    Market and causes anti-competitive harms to OEMs, competing mobile app distributors,
5    mobile app developers, and consumers.
6                  107. Google’s conduct harms OEMs by forcing them to dedicate to the
7    Google Play Store and other mandatory Google applications valuable space on their
8    devices’ “home screen”, even if they would rather use that real estate for other purposes,
9    including to offer alternative app stores. Individually and together, these requirements
10   limit OEMs’ ability to innovate and compete with each other by offering innovative and
11   more appealing (in terms of price and quality) distribution platforms for mobile apps.
12   Google’s restrictions also interfere with OEMs’ ability to compete with each other by
13   offering Android devices with tailored combinations of pre-installed apps that would
14   appeal to particular subsets of mobile device consumers.
15                 108. Google’s conduct harms would-be competitor app distributors, such
16   as Epic, which could otherwise innovate new models of app distribution and provide
17   OEMs, app developers, and consumers choice beyond Google’s own app store.
18                 109. Google’s anti-competitive conduct harms app developers, such as
19   Epic, which are forced to agree to Google’s anti-competitive terms and conditions if
20   they wish to reach many Android users, such as through advertising on Google’s
21   valuable advertising properties. Google’s restrictions prevent developers from
22   experimenting with alternative app distribution models, such as providing apps directly
23   to consumers, selling apps through curated app stores, creating their own competing app
24   stores, or forming business relationships with OEMs who can pre-install apps. By
25   restricting developers in such a way, Google ensures that the developer’s apps will be
26   distributed on the Google Play Store, and that Google is then able to monitor and collect
27   a variety of information on the apps’ usage, which it can then use to develop and offer
28

     Complaint for Injunctive Relief               35
              Case
               Case3:20-cv-05671-JD
                     3:20-cv-05671-JD Document
                                       Document53-2
                                                1 Filed
                                                    Filed08/13/20
                                                          09/30/20 Page
                                                                    Page3940ofof6364




1    its own competing apps that are, of course, not subject to Google’s supra-competitive
2    taxes.
3                  110. Both developers and consumers are harmed by Google’s supra-
4    competitive taxes of 30% on the purchase price of apps distributed through the Google
5    Play Store, which is a much higher transaction fee than would exist in a competitive
6    market. Google’s supra-competitive taxes raise prices for app developers and
7    consumers and reduce the output of mobile apps and related content by depriving app
8    developers incentive and capital to develop new apps and content.
9                  111. Consumers are further harmed because Google’s control of app
10   distribution reduces developers’ ability and incentive to distribute apps to consumers in
11   different and innovative ways—for example, through genre-specific app stores. Google,
12   by restraining the distribution market and eliminating the ability and incentive for
13   competing app stores, also limits consumers’ ability to discover new apps of interest to
14   them. More competing app stores would permit additional platforms to feature diverse
15   collections of apps. Instead, consumers are left to sift through millions of apps in one
16   monopolized app store, where Google controls which apps are featured and which apps
17   are identified or prioritized in user searches.
18   III. Google Unlawfully Acquired and Maintains a Monopoly in the Android In-
            App Payment Processing Market.
19
                   112. By selling digital content within a mobile app rather than (or in
20
     addition to) charging a price for the app itself, app developers can make an app widely
21
     accessible to all users, then charge users for additional digital content or features, thus
22
     still generating revenue from their investment in developing new apps and content. This
23
     is especially true for mobile game developers. By allowing users to play without up-
24
     front costs, developers permit more players try a game “risk free” and only pay for what
25
     they want to access. Fortnite, for example, is free to download and play, but makes
26
     additional content available for in-app purchasing on an à la carte basis or via a
27
     subscription-based Battle Pass. App developers who sell digital content rely on in-app
28

     Complaint for Injunctive Relief                36
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4041ofof6364




1    payment processing tools to process consumers’ purchases in a seamless and efficient
2    manner.
3                  113. When selling digital content, Android app developers are unable to
4    utilize the multitude of electronic payment processing solutions generally available on
5    the market to process other types of transactions. Instead, through contractual
6    restrictions and its monopoly in app distribution, Google coerces developers into using
7    its own in-app payment processing by conditioning developers’ use of Google’s
8    dominant Google Play Store on the use of Google’s payment processor, Google Play
9    Billing, for digital content, thereby acquiring and maintaining monopoly power in the
10   Android In-App Payment Processing Market. Google thus ties its Google Play Store to
11   its own proprietary payment processing tool.
12          A.     The Android In-App Payment Processing Market
13                         Product Market Definition
14                 114. There is a relevant antitrust market for the processing of payments
15   for the purchase of digital content, including virtual gaming products, that is consumed
16   within Android apps (the “Android In-App Payment Processing Market”). The Android
17   In-App Payment Processing Market is comprised of the payment processing solutions
18   that Android developers could turn to and integrate into their Android apps to process
19   the purchase of such in-app digital content.
20                 115. Absent Google’s unlawful conduct, app developers could integrate
21   compatible payment processor into their apps to facilitate the purchase of in-app digital
22   content. Developers also would have the capability to develop their own in-app
23   payment processing functionality. And developers could offer users a choice among
24   multiple payment processors for each purchase, just like a website or brick-and-mortar
25   store can offer a customer the option of using Visa, MasterCard, Amex, Google Pay,
26   and more.
27                 116. Google offers separate payment solutions for the purchase of digital
28   content than it does for other types of purchases, even within mobile apps. Google Play

     Complaint for Injunctive Relief                37
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4142ofof6364




1    Billing can be used for the purchase of digital content and virtual gaming products,
2    while Google offers a separate tool, Google Pay, to facilitate the purchase of physical
3    products and services within apps.
4                  117. It is particularly important that app developers who sell in-app digital
5    content be able to offer in-app transactions that are seamless, engrossing, quick, and fun.
6    For example, a gamer who encounters a desirable “skin” within Fortnite, such as a
7    Marvel superhero, may purchase it nearly instantly for a small price without leaving the
8    app. Although Fortnite does not offer content that extends gameplay or gives players
9    competitive advantages, other game developers offer such products—for example,
10   “boosts” and “extra lives”—that extend and enhance gameplay. It is critical that such
11   purchases can be made during gameplay itself, rather than in another manner. If a
12   player were required to purchase game-extending extra lives outside of the app, the
13   player may simply stop playing instead.
14                 118. As another example, if a user of a mobile dating app encounters a
15   particularly desirable potential dating partner, he/she can do more than “swipe right” or
16   “like” that person, but can also purchase a digital item that increases the likelihood that
17   the potential partner will notice his/her profile. If the user could not make that purchase
18   quickly and seamlessly, he/she would likely abandon the purchase and may even stop
19   “swiping” in the app altogether.
20                 119. It is therefore essential that developers who offer digital content be
21   able to seamlessly integrate a payment processing solution into the app, rather than
22   requiring a consumer to go elsewhere, such as to a separate website, to process a
23   transaction. Indeed, if an app user were directed to process a purchase of digital content
24   outside of a mobile app, the user might abandon the purchase or stop interacting with
25   the mobile app altogether.
26                 120. Mobile game developers particularly value the ability to allow users
27   to make purchases that extend or enhance gameplay without disrupting or delaying that
28   gameplay or a gamer’s engagement with the mobile app. For these reasons, and in the

     Complaint for Injunctive Relief                38
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4243ofof6364




1    alternative, there is a relevant antitrust sub-market for the processing of payments for
2    the purchase of virtual gaming products within mobile Android games (the “Android
3    Games Payment Processing Market”).
4                          Geographic Market Definition
5                  121. The geographic scope of the Android In-App Payment Processing

6    Market is worldwide, excluding China. Outside China, in-app payment processing

7    tools, such as Google Play Billing, are available on a worldwide basis. By contrast, in-

8    app payment processing tools available in China are not available outside of China,

9    including because Google prevents the use of non-Google payment processing tools for

10   all apps distributed through the Google Play Store, which as noted above dominates

11   distribution of apps outside of China.
            B.     Google’s Monopoly Power in the Android In-App Payment Processing
12                 Market
13                 122. Google has monopoly power in the Android In-App Payment
14   Processing Market and, in the alternative, in the Android Games Payment Processing
15   Market.
16                 123. For apps distributed through the Google Play Store, Google requires
17   that the apps use only its own in-app payment processor, Google Play Billing, to process
18   in-app purchases of digital content and for all purchases within Android games. And
19   because 90% or more of Android-compatible mobile app downloads conducted through
20   an app stores have been done through the Google Play Store, Google has a monopoly in
21   these Markets. .
22                 124. Google charges a 30% commission for Google Play Billing. This
23   rate reflects Google’s market power, which allows it to charge supra-competitive prices
24   for payment processing within the market. Indeed, the cost of alternative electronic
25   payment processing tools, which Google does not permit to be used for the purchase of
26   in-app digital content or within Android games, can be one tenth of the 30% cost of
27   Google Play Billing.
28

     Complaint for Injunctive Relief               39
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4344ofof6364




1                 Electronic Payment Processing Tool            Base U.S. Rate
2                 PayPal                                        2.9%
3                 Stripe                                        2.9%
4                 Square                                        2.6%-3.5%
5                 Braintree                                     2.9%
6
7           C.     Google’s Anti-Competitive Conduct Concerning the Android In-App
                   Payment Processing Market
8
                   125. Through provisions of the DDA that Google imposes on all
9
     developers who seek to access Android users, Google unlawfully ties its Google Play
10
     Store, through which it has a monopoly in the Android App Distribution Market, to its
11
     own in-app payment processing tool, Google Play Billing. Section 3.2 of the DDA
12
     requires that Android app developers enter into a separate agreement with Google’s
13
     payment processor, Defendant Google Payment, in order to receive payment for apps
14
     and in-app digital content.
15
                   126. Further, Google’s Developer Program Policies, compliance with
16
     which Section 4.1 of the DDA makes obligatory, require in relevant part that:
17
                        Developers offering products within a game downloaded on Google
18
                           Play or providing access to game content must use Google Play In-
19
                           app Billing as the method of payment.
20
                        Developers offering products within another category of app
21
                           downloaded on Google Play must use Google Play In-app Billing as
22
                           the method of payment, except for the following cases:
23
                              o Payment is solely for physical products,
24
                              o Payment is for digital content that may be consumed outside
25
                                  of the app itself (e.g., songs that can be played on other music
26
                                  players).
27
                   127. Google’s unlawful restraints in the DDA prevent app developers
28
     from integrating alternative, even multiple, payment processing solutions into their

     Complaint for Injunctive Relief                 40
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4445ofof6364




1    mobile apps, depriving app developers and consumers alike a choice of competing
2    payment processors. For example, Epic offers its own in-app payment processing tool
3    that it could integrate, alongside Google’s and others, into Epic mobile games. Epic
4    consumers could then choose to process their payment using Google’s tool, Epic’s tool,
5    or another tool altogether.
6                  128. In December of 2019, Epic submitted a build of Fortnite to Google
7    Play that enabled users to make in-app purchases through Epic’s own payment
8    processor. Upon review of the submission, Google Play rejected the application, citing
9    its violation of Google’s Payments policy as well as an unrelated issue raised by
10   Google. In January 2020, Epic again submitted a Fortnite build that resolved the
11   unrelated issue but again enabled users to use Epic’s own payment processor. Google
12   again rejected Epic’s submission.
13                 129. Epic was prevented from offering Fortnite on the Google Play Store,
14   and therefore unable to reach many Android users, until it submitted a new version of
15   Fortnite that only offered Google Play Billing. Google has damaged Epic by
16   foreclosing it from the Android in-app payment processing market.
17                 130. Google has no legitimate justifications for its tie. If it were
18   concerned, for example, about the security of its users’ payment information, then it
19   would not permit alternative payment processing for certain transactions made on
20   Android phones for physical products or digital content consumed outside an app. But
21   Google does allow alternative payment processing tools in that context, with no
22   diminution in security.
23        D.     Anti-Competitive Effects in the Android In-App Payment Processing
                 Market
24
                   131. Google’s conduct harms competition in the Android In-app Payment
25
     Processing Market (and, in the alternative, in the Android Games Payment Processing
26
     Market) and injures app developers, consumers, and competing in-app payment
27
     processors.
28

     Complaint for Injunctive Relief                41
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page4546ofof6364




1                  132. Google’s conduct harms would-be competitor in-app payment
2    processors, who would otherwise have the ability to innovate and offer consumers
3    alternative payment processing tools that offer better functionality, lower prices, and
4    better security. For example, in the absence of Google’s Developer Program Policies,
5    Epic could offer consumers a choice of in-app payment processor for each purchase
6    made by the consumer, including a choice of Epic’s own payment processor at a lower
7    cost and with better customer service.
8                  133. Google also harms app developers and consumers by inserting itself
9    as a mandatory middleman in every in-app transaction. When Google acts as payment
10   processor, Epic is unable to provide users comprehensive customer service relating to
11   in-app payments without Google’s involvement. Google has little incentive to compete
12   through improved customer service because Google faces no competition and
13   consumers often blame Epic for payment-related problems. In addition, Google is able
14   to obtain information concerning Epic’s transactions with its own customers, which it
15   could use to give its ads and Search businesses an anti-competitive edge, even when
16   Epic and its own customers would prefer not to share their information with Google. In
17   these ways and in others, Google directly harms app developers’ relationships with the
18   users of their apps.
19                 134. Finally, Google raises app developers’ costs and consumer prices
20   through its supra-competitive 30% tax on in-app purchases, a price it could not maintain
21   if it had not foreclosed competition for such transactions. The resulting increase in
22   prices for in-app content likely deters some consumers from making purchases and
23   deprives app developers of resources they could use to develop new apps and content.
24   The supra-competitive tax rate also reduces developers’ incentive to invest in and create
25   additional apps and related in-app content.
26
27
28

     Complaint for Injunctive Relief               42
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page4647ofof6364




1                                   COUNT 1: Sherman Act § 2
                             (Unlawful Monopoly Maintenance in the
2                               Android App Distribution Market)
3                         (against all Defendants except Google Payment)
                    135. Epic restates, re-alleges, and incorporates by reference each of the
4
     allegations set forth in the rest of this Complaint as if fully set forth herein.
5
                    136. Google’s conduct violates Section 2 of the Sherman Act, which
6
     prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
7
     States, or with foreign nations”. 15 U.S.C. § 2.
8
                    137. The Android App Distribution Market is a valid antitrust market.
9
                    138. Google holds monopoly power in the Android App Distribution
10
     Market.
11
                    139. Google has unlawfully maintained monopoly power in the Android
12
     App Distribution Market through the anti-competitive acts described herein, including
13
     conditioning the licensing of the Google Play Store, as well as other essential Google
14
     services and the Android trademark, on OEMs’ agreement to provide the Google Play
15
     Store with preferential treatment, imposing technical restrictions and obstacles on both
16
     OEMs and developers, which prevent the distribution of Android apps through means
17
     other than the Google Play Store, and conditioning app developers’ ability to effectively
18
     advertise their apps to Android users on being listed in the Google Play Store.
19
                    140. Google’s conduct affects a substantial volume of interstate as well as
20
     foreign commerce.
21
                    141. Google’s conduct has substantial anti-competitive effects, including
22
     increased prices and costs, reduced innovation and quality of service, and lowered
23
     output.
24
                    142. As a potential competing app distributor and as an app developer,
25
     Epic has been harmed by Defendants’ anti-competitive conduct in a manner that the
26
     antitrust laws were intended to prevent. Epic has suffered and continues to suffer
27
28

     Complaint for Injunctive Relief                 43
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page4748ofof6364




1    damages and irreparable injury, and such damages and injury will not abate until an
2    injunction ending Google’s anti-competitive conduct issues.
3                                COUNT 2: Sherman Act § 1
                         (Unreasonable restraints of trade concerning
4                         Android App Distribution Market: OEMs)
5                      (against all Defendants except Google Payment)
                    143. Epic restates, re-alleges and incorporates by reference each of the
6
     allegations set forth in the rest of this Complaint as if fully set forth herein.
7
                    144. Defendants’ conduct violates Section 1 of the Sherman Act, which
8
     prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
9
     in restraint of trade or commerce among the several States, or with foreign nations”.
10
     15 U.S.C. § 1.
11
                    145. Google has entered into agreements with OEMs that unreasonably
12
     restrict competition in the Android App Distribution Market. These include MADAs
13
     with OEMs that condition their access to the Google Play Store and other “must have”
14
     Google services on the OEM offering the Google Play Store as the primary and often
15
     the only viable app store on Android mobile devices.
16
                    146. These agreements serve no legitimate or pro-competitive purpose
17
     that could justify their anti-competitive effects, and thus unreasonably restrain
18
     competition in the Android App Distribution Market.
19
                    147. Google’s conduct affects a substantial volume of interstate as well as
20
     foreign commerce.
21
                    148. Google’s conduct has substantial anti-competitive effects, including
22
     increased prices and costs, reduced innovation and quality of service, and lowered
23
     output.
24
                    149. As a potential competing app distributor and as an app developer that
25
     consumes app distribution services, Epic has been harmed by Defendants’ anti-
26
     competitive conduct in a manner that the antitrust laws were intended to prevent. Epic
27
     has suffered and continues to suffer damages and irreparable injury, and such damages
28

     Complaint for Injunctive Relief                 44
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page4849ofof6364




1    and injury will not abate until an injunction ending Google’s anti-competitive conduct
2    issues.
3                                   COUNT 3: Sherman Act § 1
                            (Unreasonable restraints of trade concerning
4                            Android App Distribution Market: DDA)
5                         (against all Defendants except Google Payment)
                    150. Epic restates, re-alleges, and incorporates by reference each of the
6
     allegations set forth in the rest of this Complaint as if fully set forth herein.
7
                    151. Defendants’ conduct violates Section 1 of the Sherman Act, which
8
     prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
9
     in restraint of trade or commerce among the several States, or with foreign nations”.
10
     15 U.S.C. § 1.
11
                    152. Google forces app developers to enter its standardized DDA,
12
     including Developer Program Policies integrated into that Agreement, as a condition of
13
     being distributed through Google’s app store, the Google Play Store. The relevant
14
     provisions of these agreements unreasonably restrain competition in the Android App
15
     Distribution Market.
16
                    153. Section 4.5 of the DDA provides that developers “may not use
17
     Google Play to distribute or make available any Product that has a purpose that
18
     facilitates the distribution of software applications and games for use on Android
19
     devices outside of Google Play”. Section 4.1 of the DDA requires that all developers
20
     “adhere” to Google’s Developer Program Policies. Under the guise of its so-called
21
     “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
22
     “download executable code [i.e., code that would execute an app] from a source other
23
     than Google Play”. The DDA further reserves to Google the right to remove and
24
     disable any Android app that it determines violates either the DDA or its Developer
25
     Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
26
     provisions prevent app developers from offering competing app stores through the
27
28

     Complaint for Injunctive Relief                 45
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page4950ofof6364




1    Google Play Store, even though there is no legitimate technological or other impediment
2    to distributing a competing app store through the Google Play Store.
3                   154. These agreements serve no legitimate or pro-competitive purpose
4    that could justify their anti-competitive effects, and thus unreasonably restrain
5    competition in the Android App Distribution Market.
6                   155. Google’s conduct affects a substantial volume of interstate as well as
7    foreign commerce.
8                   156. Google’s conduct has substantial anti-competitive effects, including
9    increased prices and costs, reduced innovation and quality of service, and lowered
10   output.
11                  157. As a potential competing app distributor and as an app developer that
12   consumes app distribution services, Epic has been harmed by Defendants’ anti-
13   competitive conduct in a manner that the antitrust laws were intended to prevent. Epic
14   has suffered and continues to suffer damages and irreparable injury, and such damages
15   and injury will not abate until an injunction ending Google’s anti-competitive conduct
16   issues.
17                               COUNT 4: Sherman Act § 2
                   (Unlawful Monopolization and Monopoly Maintenance in the
18                        Android In-App Payment Processing Market)
19                                  (against all Defendants)
                    158. Epic restates, re-alleges, and incorporates by reference each of the
20
     allegations set forth in the rest of this Complaint as if fully set forth herein.
21
                    159. Google’s conduct violates Section 2 of the Sherman Act, which
22
     prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
23
     States, or with foreign nations”. 15 U.S.C. § 2.
24
                    160. The Android In-App Payment Processing Market is a valid antitrust
25
     market. In the alternative, the Android Games Payment Processing Market is a valid
26
     antitrust market.
27
28

     Complaint for Injunctive Relief                 46
               Case
                Case3:20-cv-05671-JD
                      3:20-cv-05671-JD Document
                                        Document53-2
                                                 1 Filed
                                                     Filed08/13/20
                                                           09/30/20 Page
                                                                     Page5051ofof6364




1                   161. Google holds monopoly power in the Android In-App Payment
2    Processing Market and, in the alternative, in the Android Games Payment Processing
3    Market.
4                   162. Google has unlawfully acquired monopoly power in these Markets,
5    including through the anti-competitive acts described herein. And however Google
6    initially acquired its monopoly, it has unlawfully maintained its monopoly, including
7    through the anti-competitive acts described herein.
8                   163. Google’s conduct affects a substantial volume of interstate as well as
9    foreign commerce.
10                  164. Google’s conduct has substantial anti-competitive effects, including
11   increased prices and costs, reduced innovation and quality of service, and lowered
12   output.
13                  165. As an app developer and as the developer of a competing in-app
14   payment processing tool, Epic has been harmed by Defendants’ anti-competitive
15   conduct in a manner that the antitrust laws were intended to prevent. Epic has suffered
16   and continues to suffer damages and irreparable injury, and such damages and injury
17   will not abate until an injunction ending Google’s anti-competitive conduct issues.
18                                 COUNT 5: Sherman Act § 1
                           (Unreasonable restraints of trade concerning
19                        Android In-App Payment Processing Market)
20                                    (against all Defendants)
                    166. Epic restates, re-alleges, and incorporates by reference each of the
21
     allegations set forth in the rest of this Complaint as if fully set forth herein.
22
                    167. Defendants’ conduct violates Section 1 of the Sherman Act, which
23
     prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
24
     in restraint of trade or commerce among the several States, or with foreign nations”.
25
     15 U.S.C. § 1.
26
                    168. Google, except Google Payment, forces app developers to enter its
27
     standardized DDA, including Developer Program Policies integrated into that
28

     Complaint for Injunctive Relief                 47
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5152ofof6364




1    Agreement, as a condition of having their apps distributed through Google’s
2    monopolized app store, Google Play Store. The relevant provisions of these agreements
3    unreasonably restrain competition in the Android In-App Payment Processing Market.
4                  169. Section 3.2 of the DDA requires that Android app developers enter
5    into a separate agreement with Google’s payment processor, Defendant Google
6    Payment, in order to receive payment for apps and content distributed through the
7    Google Play Store. This includes payments related to in-app purchases of digital
8    content. Further, Google’s Developer Program Policies, compliance with which Section
9    4.1 of the DDA makes obligatory, require that apps distributed through the Google Play
10   Store “must use Google Play In-app Billing [offered by Google Payment] as the method
11   of payment” for such in-app purchases. While Google’s Policies exclude certain types
12   of transactions from this requirement, such as the purchase of “solely physical products”
13   or of “digital content that may be consumed outside of the app itself”, Google expressly
14   applies its anti-competitive mandate to every “game downloaded on Google Play” and
15   to all purchased “game content”, such as purchases made within Fortnite.
16                 170. The challenged provisions serve no sufficient legitimate or pro-
17   competitive purpose and unreasonably restrain competition in the Android In-App
18   Payment Processing Market and, in the alternative, the Android Games Payment
19   Processing Market.
20                 171. Defendants’ conduct affects a substantial volume of interstate as well
21   as foreign commerce.
22                 172. Defendants’ conduct has substantial anti-competitive effects,
23   including increased prices and costs, reduced innovation and quality of service, and
24   lowered output.
25                 173. As an app developer and as the developer of a competing in-app
26   payment processing tool, Epic has been harmed by Defendants’ anti-competitive
27   conduct in a manner that the antitrust laws were intended to prevent. Epic has suffered
28

     Complaint for Injunctive Relief               48
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5253ofof6364




1    and continues to suffer damages and irreparable injury, and such damages and injury
2    will not abate until an injunction ending Google’s anti-competitive conduct issues.
3                                  COUNT 6: Sherman Act § 1
                         (Tying Google Play Store to Google Play Billing)
4                                     (against all Defendants)
5                  174. Epic restates, re-alleges and incorporates by reference each of the
6    allegations set forth in the rest of this Complaint as if fully set forth herein.
7                  175. Defendants’ conduct violates Section 1 of the Sherman Act, which
8    prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
9    in restraint of trade or commerce among the several States, or with foreign nations.”
10   15 U.S.C. § 1.
11                 176. Google has unlawfully tied the Google Play Store to its in-app
12   payment processor, Google Play Billing, through its DDAs with app developers and its
13   Developer Program Policies.
14                 177. Google has sufficient economic power in the tying market, the
15   Android App Distribution Market. With Google Play Store installed on nearly all
16   Android OS devices and over 90% of downloads on Android OS devices being
17   performed by the Google Play Store, Google has overwhelming market power.
18   Google’s market power is further evidenced by its ability to extract supra-competitive
19   taxes on the sale of apps through the Google Play Store.
20                 178. The availability of the Google Play Store for app distribution is
21   conditioned on the app developer accepting a second product, Google’s in-app payment
22   processing services. Google’s foreclosure of alternative app distribution channels forces
23   developers like Epic to use Google’s in-app payment processing services, which Google
24   has expressly made a condition of reaching Android users through its dominant Google
25   Play Store.
26                 179. The tying product, Android app distribution, is distinct from the tied
27   product, Android in-app payment processing, because app developers such as Epic have
28   alternative in-app payment processing options and would prefer to choose among them

     Complaint for Injunctive Relief                 49
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5354ofof6364




1    independently of how an Android app is distributed. Google’s unlawful tying
2    arrangement thus ties two separate products that are in separate markets.
3                  180. Google’s conduct forecloses competition in the Android In-App
4    Payment Processing Market, and, in the alternative, in the Android Games Payment
5    Processing Market, affecting a substantial volume of commerce in these Markets.
6                  181. Google has thus engaged in a per se illegal tying arrangement and
7    the Court does not need to engage in a detailed assessment of the anti-competitive
8    effects of Google’s conduct or its purported justifications.
9                  182. In the alternative only, even if Google’s conduct does not constitute
10   a per se illegal tie, a detailed analysis of Google’s tying arrangement would demonstrate
11   that this arrangement violates the rule of reason and is illegal.
12                 183. As an app developer which consumes in-app payment processing
13   services and as the developer of a competing in-app payment processing tool, Epic has
14   been harmed by Defendants’ anti-competitive conduct in a manner that the antitrust
15   laws were intended to prevent. Epic has suffered and continues to suffer damages and
16   irreparable injury, and such damages and injury will not abate until an injunction ending
17   Google’s anti-competitive conduct issues.
18                          COUNT 7: California Cartwright Act
          (Unreasonable restraints of trade in Android App Distribution Market)
19                    (against all Defendants except Google Payment)
20                 184. Epic restates, re-alleges and incorporates by reference each of the
21   allegations set forth in the rest of this Complaint as if fully set forth herein.
22                 185. Google’s acts and practices detailed above violate the Cartwright
23   Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the combination
24   of resources by two or more persons to restrain trade or commerce or to prevent market
25   competition. See §§ 16720, 16726.
26                 186. Under the Cartwright Act, a “combination” is formed when the anti-
27   competitive conduct of a single firm coerces other market participants to involuntarily
28   adhere to the anti-competitive scheme.

     Complaint for Injunctive Relief                 50
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5455ofof6364




1                  187. The Android App Distribution Market is a valid antitrust market.
2                  188. Google has executed agreements with OEMs that unreasonably
3    restrict competition in the Android App Distribution Market. Namely, Google has
4    entered into MADAs with OEMs that require OEMs to offer the Google Play Store as
5    the primary—and practically the only—app store on Android mobile devices. These
6    agreements further prevent OEMs from offering alternative app stores on Android
7    mobile devices in any prominent visual positioning.
8                  189. Google’s conduct and practices have substantial anti-competitive
9    effects, including increased prices and costs, reduced innovation, poorer quality of
10   customer service and lowered output.
11                 190. Google’s conduct harms Epic which, as a direct result of Google’s
12   anti-competitive conduct, has been unreasonably restricted in its ability to distribute its
13   Android applications, including Fortnite, and to market a competing app store to the
14   Google Play Store.
15                 191. It is appropriate to bring this action under the Cartwright Act
16   because many of the illegal agreements were made in California and purport to be
17   governed by California law, many affected consumers reside in California, Google has
18   its principal place of business in California and overt acts in furtherance of Google’s
19   anti-competitive scheme took place in California.
20                 192. Epic has suffered and continues to suffer damages and irreparable
21   injury, and such damages and injury will not abate until an injunction ending Google’s
22   anti-competitive conduct issues.
23                          COUNT 8: California Cartwright Act
           (Unreasonable restraints of trade in Android App Distribution Market)
24                      (against all Defendants except Google Payment)
25                 193. Epic restates, re-alleges and incorporates by reference each of the
26   allegations set forth in the rest of this Complaint as if fully set forth herein.
27                 194. Google’s acts and practices detailed above violate the Cartwright
28   Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the

     Complaint for Injunctive Relief                 51
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5556ofof6364




1    combination of resources by two or more persons to restrain trade or commerce or to
2    prevent market competition. See §§ 16720, 16726.
3                  195. Under the Cartwright Act, a “combination” is formed when the anti-
4    competitive conduct of a single firm coerces other market participants to involuntarily
5    adhere to the anti-competitive scheme.
6                  196. The Android App Distribution Market is a valid antitrust market.
7                  197. Google conditions distribution through the Google Play Store on
8    entering into the standardized DDA described above, including the Developer Program
9    Policies integrated therein. Through certain provisions in these agreements, Google
10   forces app developers to submit to conditions that unreasonably restrain competition in
11   the Android App Distribution Market.
12                 198. Section 4.5 of the DDA provides that developers “may not use
13   Google Play to distribute or make available any Product that has a purpose that
14   facilitates the distribution of software applications and games for use on Android
15   devices outside of Google Play.” Section 4.1 of the DDA requires that all developers
16   “adhere” to Google’s Developer Program Policies. Under the guise of its so-called
17   “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
18   “download executable code [i.e., code that would execute an app] from a source other
19   than Google Play.” The DDA further reserves to Google the right to remove and
20   disable any Android app that it determines violates either the DDA or its Developer
21   Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
22   provisions prevent app developers from offering competing app stores through the
23   Google Play Store, even though there is no legitimate technological or other impediment
24   to distributing a competing app store through the Google Play Store.
25                 199. These provisions have no legitimate or pro-competitive purpose or
26   effect, and unreasonably restrain competition in the Android App Distribution Market.
27
28

     Complaint for Injunctive Relief               52
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5657ofof6364




1                  200. Google’s conduct and practices have substantial anti-competitive
2    effects, including increased prices and costs, reduced innovation, poorer quality of
3    customer service, and lowered output.
4                  201. Google’s conduct harms Epic which, as a direct result of Google’s
5    anti-competitive conduct, has been unreasonably restricted in its ability to distribute its
6    Android applications, including Fortnite, and to market a competing app store to the
7    Google Play Store.
8                  202. It is appropriate to bring this action under the Cartwright Act
9    because many of the illegal agreements were made in California and purport to be
10   governed by California law, many affected consumers reside in California, Google has
11   its principal place of business in California, and overt acts in furtherance of Google’s
12   anti-competitive scheme took place in California.
13                 203. Epic has suffered and continues to suffer damages and irreparable
14   injury, and such damages and injury will not abate until an injunction ending Google’s
15   anti-competitive conduct issues.
16                          COUNT 9: California Cartwright Act
     (Unreasonable restraints of trade in Android In-App Payment Processing Market)
17                                  (against all Defendants)
18                 204. Epic restates, re-alleges and incorporates by reference each of the
19   allegations set forth in the rest of this Complaint as if fully set forth herein.
20                 205. Google’s acts and practices detailed above violate the Cartwright
21   Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
22   combination of resources by two or more persons to restrain trade or commerce or to
23   prevent market competition. See §§ 16720, 16726.
24                 206. Under the Cartwright Act, a “combination” is formed when the anti-
25   competitive conduct of a single firm coerces other market participants to involuntarily
26   adhere to the anti-competitive scheme.
27
28

     Complaint for Injunctive Relief                 53
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5758ofof6364




1                  207. The Android App Distribution Market and Android In-App Payment
2    Processing Market, and, in the alternative, the Android Games Payment Processing
3    Market, are valid antitrust markets.
4                  208. Google has monopoly power in the Android In-App Payment
5    Processing Market and, in the alternative, in the Android Games Payment Processing
6    Market.
7                  209. Google conditions distribution through the Google Play Store on
8    entering into the standardized DDA described above, including the Developer Program
9    Policies integrated therein. Through certain provisions in these agreements, Google
10   forces app developers to submit to conditions that unreasonably restrain competition in
11   the Android In-App Payment Processing Market.
12                 210. Section 3.2 of the DDA requires that Android app developers enter
13   into a separate agreement with Google’s payment processor, Defendant Google
14   Payment, in order to receive payment for apps and content distributed through the
15   Google Play Store. This includes payments related to in-app purchases. Further,
16   Google’s Developer Program Policies, compliance with which Section 4.1 of the DDA
17   makes obligatory, require that apps distributed through the Google Play Store “must use
18   Google Play In-app Billing [offered by Google Payment] as the method of payment” for
19   in-app purchases. While Google’s Policies exclude certain types of transactions from
20   this requirement, such as the purchase of “solely physical products” or of “digital
21   content that may be consumed outside of the app itself”, Google expressly and
22   discriminatorily applies its anti-competitive mandate to every “game downloaded on
23   Google Play” and to all purchased “game content”, such as purchases made within
24   Fortnite.
25                 211. These provisions have no legitimate or pro-competitive purpose or
26   effect, and unreasonably restrain competition in the Android In-App Payment
27   Processing Market, and, in the alternative, in the Android Games Payment Processing
28   Market.

     Complaint for Injunctive Relief               54
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5859ofof6364




1                  212. Google’s conduct and practices have substantial anti-competitive
2    effects, including increased prices and costs, reduced innovation, poorer quality of
3    customer service and lowered output.
4                  213. Google’s conduct harms Epic which, as a direct result of Google’s
5    anti-competitive conduct, has been unreasonably restricted in its ability to distribute and
6    use its own in-app payment processor.
7                  214. It is appropriate to bring this action under the Cartwright Act
8    because many of the illegal agreements were made in California and purport to be
9    governed by California law, many affected consumers reside in California, Google has
10   its principal place of business in California and overt acts in furtherance of Google’s
11   anti-competitive scheme took place in California.
12                 215. Epic has suffered and continues to suffer damages and irreparable
13   injury, and such damages and injury will not abate until an injunction ending Google’s
14   anti-competitive conduct issues.
15                         COUNT 10: California Cartwright Act
                       (Tying Google Play Store to Google Play Billing)
16                                  (against all Defendants)
17                 216. Epic restates, re-alleges and incorporates by reference each of the
18   allegations set forth in the rest of this Complaint as if fully set forth herein.
19                 217. Google’s acts and practices detailed above violate the Cartwright
20   Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
21   combination of resources by two or more persons to restrain trade or commerce, or to
22   prevent market competition. See §§ 16720, 16726.
23                 218. Under the Cartwright Act, a “combination” is formed when the anti-
24   competitive conduct of a single firm coerces other market participants to involuntarily
25   adhere to the anti-competitive scheme.
26                 219. The Cartwright Act also makes it “unlawful for any person to lease
27   or make a sale or contract for the sale of goods, merchandise, machinery, supplies,
28   commodities for use within the State, or to fix a price charged therefor, or discount

     Complaint for Injunctive Relief                 55
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page5960ofof6364




1    from, or rebate upon, such price, on the condition, agreement or understanding that the
2    lessee or purchaser thereof shall not use or deal in the goods, merchandise, machinery,
3    supplies, commodities, or services of a competitor or competitors of the lessor or seller,
4    where the effect of such lease, sale, or contract for sale or such condition, agreement or
5    understanding may be to substantially lessen competition or tend to create a monopoly
6    in any line of trade or commerce in any section of the State.” § 16727.
7                  220. As detailed above, Google has unlawfully tied its in-app payment
8    processor, Google Play Billing, to the Google Play Store through its DDAs with app
9    developers and its Developer Program Policies.
10                 221. Google has sufficient economic power in the tying market, the
11   Android App Distribution Market, to affect competition in the tied market, the Android
12   In-App Payment Distribution Market. With Google Play Store installed on nearly all
13   Android OS devices and over 90% of downloads on Android OS devices being
14   performed by the Google Play Store, Google has overwhelming market power.
15   Google’s market power is further evidenced by its ability to extract supra-competitive
16   taxes on the sale of apps through the Google Play Store.
17                 222. The availability of the Google Play Store for app distribution is
18   conditioned on the app developer accepting a second product, Google’s in-app payment
19   processing services. Google’s foreclosure of alternative app distribution channels forces
20   developers like Epic to use Google’s in-app payment processing services, which Google
21   has expressly made a condition of reaching Android users through its dominant Google
22   Play Store.
23                 223. The tying product, Android app distribution, is separate and distinct
24   from the tied product, Android in-app payment processing, because app developers such
25   as Epic have alternative in-app payment processing options and would prefer to choose
26   among them independently of how an Android app is distributed. Google’s unlawful
27   tying arrangement thus ties two separate products that are in separate markets.
28

     Complaint for Injunctive Relief               56
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page6061ofof6364




1                  224. Google’s conduct forecloses competition in the Android In-App
2    Payment Processing Market and, in the alternative, in the Android Games Payment
3    Processing Market, affecting a substantial volume of commerce in these Markets.
4                  225. Google has thus engaged in a per se illegal tying arrangement and
5    the Court does not need to engage in a detailed assessment of the anti-competitive
6    effects of Google’s conduct or its purported justifications.
7                  226. Even if Google’s conduct does not form a per se illegal tie, an
8    assessment of the tying arrangement would demonstrate that it is unreasonable under the
9    Cartwright Act, and therefore, illegal.
10                 227. Google’s acts and practices detailed above unreasonably restrain
11   competition in the Android In-App Payment Processing Market and, in the alternative,
12   in the Android Games Payment Processing Market.
13                 228. Google’s conduct harms Epic which, as a direct result of Google’s
14   anti-competitive conduct, is paying a supra-competitive commission rate on in-app
15   purchases processed through Google’s payment processor and has forgone commission
16   revenue it would be able to generate if its own in-app payment processor were not
17   unreasonably restricted from the market.
18                 229. As an app developer which consumes in-app payment processing
19   services and as the developer of a competing in-app payment processing tool, Epic has
20   been harmed by Defendants’ anti-competitive conduct in a manner that the antitrust
21   laws were intended to prevent.
22                 230. It is appropriate to bring this action under the Cartwright Act
23   because many of the illegal agreements were made in California and purport to be
24   governed by California law, many affected consumers reside in California, Google has
25   its principal place of business in California, and overt acts in furtherance of Google’s
26   anti-competitive scheme took place in California.
27
28

     Complaint for Injunctive Relief               57
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page6162ofof6364




1                  231. Epic has suffered and continues to suffer damages and irreparable
2    injury, and such damages and injury will not abate until an injunction ending Google’s
3    anti-competitive conduct issues.
4                      COUNT 11: California Unfair Competition Law
                                    (against all Defendants)
5
                   232. Epic restates, re-alleges and incorporates by reference each of the
6
     allegations set forth in the rest of this Complaint as if fully set forth herein.
7
                   233. Google’s conduct, as described above, violates California’s Unfair
8
     Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., which prohibits any
9
     unlawful, unfair or fraudulent business act or practice.
10
                   234. Epic has standing to bring this claim because it has suffered injury in
11
     fact and lost money as a result of Google’s unfair competition. Specifically, it develops
12
     and distributes apps for the Android mobile platform, and has developed and distributes
13
     a processor for in-app purchases, and Google’s conduct has unreasonably restricted
14
     Epic’s ability to fairly compete in the relevant markets with these products.
15
                   235. Google’s conduct violates the Sherman Act and the Cartwright Act,
16
     and thus constitutes unlawful conduct under § 17200.
17
                   236. Google’s conduct is also “unfair” within the meaning of the Unfair
18
     Competition Law.
19
                   237. Google’s conduct harms Epic which, as a direct result of Google’s
20
     anti-competitive conduct, is unreasonably prevented from freely distributing mobile
21
     apps or its in-app payment processing tool, and forfeits a higher commission rate on the
22
     in-app purchases than it would pay absent Google’s conduct.
23
                   238. Epic seeks injunctive relief under the Unfair Competition Law.
24
25
26
27
28

     Complaint for Injunctive Relief                 58
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page6263ofof6364




1                                      PRAYER FOR RELIEF
2           WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
3    favor of Epic and against Defendants:
4           A.     Issuing an injunction prohibiting Google’s anti-competitive and unfair
5                  conduct and mandating that Google take all necessary steps to cease such
6                  conduct and to restore competition;
7           B.     Awarding a declaration that the contractual restraints complained of herein
8                  are unlawful and unenforceable;
9           C.     Awarding any other equitable relief necessary to prevent and remedy
10                 Google’s anti-competitive conduct; and
11          D.     Granting such other and further relief as the Court deems just and proper.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Complaint for Injunctive Relief               59
             Case
              Case3:20-cv-05671-JD
                    3:20-cv-05671-JD Document
                                      Document53-2
                                               1 Filed
                                                   Filed08/13/20
                                                         09/30/20 Page
                                                                   Page6364ofof6364




1     Dated: August 13, 2020

2                                           Respectfully submitted,
3
4                                           By:    /s/ Paul J. Riehle
5
                                            FAEGRE DRINKER BIDDLE &
6                                           REATH LLP
7                                           Paul J. Riehle (SBN 115199)
                                            paul.riehle@faegredrinker.com
8
                                            Four Embarcadero Center
9                                           San Francisco, California 94111
                                            Telephone: (415) 591-7500
10                                          Facsimile: (415) 591-7510
11                                          CRAVATH, SWAINE & MOORE LLP
12                                          Christine A. Varney (pro hac vice pending)
                                            cvarney@cravath.com
13                                          Katherine B. Forrest (pro hac vice pending)
                                            kforrest@cravath.com
14                                          Gary A. Bornstein (pro hac vice pending)
                                            gbornstein@cravath.com
15                                          Yonatan Even (pro hac vice pending)
                                            yeven@cravath.com
16                                          M. Brent Byars (pro hac vice pending)
                                            mbyars@cravath.com
17
                                            825 Eighth Avenue
18                                          New York, New York 10019
                                            Telephone: (212) 474-1000
19                                          Facsimile: (212) 474-3700
20
21
22
23
24
25
26
27
28

     Complaint for Injunctive Relief               60
